Exhibit 10.1

Published CUSIP Number: 45778EAD6

45778EAE4

 

 

CREDIT AGREEMENT

among

INNOPHOS HOLDINGS, INC.,

as the Company,

CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY

FROM TIME TO TIME PARTY HERETO,

as Subsidiary Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BANK OF AMERICA, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents

Dated as of December 22, 2016

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

Prepared by:

   LOGO [g268068g1222080841493.jpg]    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Other Definitional Provisions

     44   

Section 1.3

 

Accounting Terms

     44   

Section 1.4

 

Time References

     45   

Section 1.5

 

Execution of Documents

     45   

Section 1.6

 

Foreign Currency

     45   

Section 1.7

 

Limited Condition Acquisitions

     45   

Section 1.8

 

Certain Determinations

     46   

ARTICLE II THE LOANS; AMOUNT AND TERMS

     47   

Section 2.1

 

Revolving Loans

     47   

Section 2.2

 

Reserved

     49   

Section 2.3

 

Letter of Credit Subfacility

     49   

Section 2.4

 

Swingline Loan Subfacility

     55   

Section 2.5

 

Fees

     57   

Section 2.6

 

Commitment Reductions

     57   

Section 2.7

 

Prepayments

     58   

Section 2.8

 

Default Rate and Payment Dates

     59   

Section 2.9

 

Conversion Options

     60   

Section 2.10

 

Computation of Interest and Fees; Usury

     61   

Section 2.11

 

Pro Rata Treatment and Payments

     62   

Section 2.12

 

Non-Receipt of Funds by the Administrative Agent

     64   

Section 2.13

 

Inability to Determine Interest Rate

     66   

Section 2.14

 

Yield Protection

     66   

Section 2.15

 

Compensation for Losses; Eurocurrency Liabilities

     68   

Section 2.16

 

Taxes

     69   

Section 2.17

 

Indemnification; Nature of Issuing Lender’s Duties

     73   

Section 2.18

 

Illegality

     74   

Section 2.19

 

Replacement of Lenders

     75   

Section 2.20

 

Cash Collateral

     76   

Section 2.21

 

Defaulting Lenders

     77   

Section 2.22

 

Incremental Facility

     80   

Section 2.23

 

MIRE Events

     82   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     82   

Section 3.1

 

Financial Condition

     82   

Section 3.2

 

No Material Adverse Effect

     83   

Section 3.3

 

Corporate Existence; Compliance with Law; Patriot Act Information

     83   

Section 3.4

 

Corporate Power; Authorization; Enforceable Obligations

     83   

Section 3.5

 

No Legal Bar; No Default

     84   

Section 3.6

 

No Material Litigation

     84   

Section 3.7

 

Investment Company Act; etc.

     84   

Section 3.8

 

Margin Regulations

     85   

 

i



--------------------------------------------------------------------------------

Section 3.9

 

ERISA

     85   

Section 3.10

 

Environmental Matters

     85   

Section 3.11

 

Use of Proceeds

     86   

Section 3.12

 

Subsidiaries; Joint Ventures; Partnerships

     86   

Section 3.13

 

Ownership

     87   

Section 3.14

 

Consent; Governmental Authorizations

     87   

Section 3.15

 

Taxes

     87   

Section 3.16

 

Collateral Representations

     88   

Section 3.17

 

Solvency

     89   

Section 3.18

 

Compliance with FCPA

     89   

Section 3.19

 

Reserved

     90   

Section 3.20

 

Reserved

     90   

Section 3.21

 

Labor Matters

     90   

Section 3.22

 

Accuracy and Completeness of Information

     90   

Section 3.23

 

Insurance

     90   

Section 3.24

 

Security Documents

     90   

Section 3.25

 

Classification of Senior Indebtedness

     91   

Section 3.26

 

Anti-Terrorism Laws

     91   

Section 3.27

 

Compliance with OFAC Rules and Regulations

     91   

Section 3.28

 

Reserved

     92   

Section 3.29

 

Regulation H

     92   

Section 3.30

 

EEA Financial Institution

     92   

ARTICLE IV CONDITIONS PRECEDENT

     92   

Section 4.1

 

Conditions to Closing Date

     92   

Section 4.2

 

Conditions to All Extensions of Credit

     95   

ARTICLE V AFFIRMATIVE COVENANTS

     96   

Section 5.1

 

Financial Statements

     97   

Section 5.2

 

Certificates; Other Information

     98   

Section 5.3

 

Payment of Taxes and Other Obligations

     100   

Section 5.4

 

Conduct of Business and Maintenance of Existence

     100   

Section 5.5

 

Maintenance of Property; Insurance; Contractual Obligations

     100   

Section 5.6

 

Maintenance of Books and Records

     101   

Section 5.7

 

Notices

     101   

Section 5.8

 

Environmental Laws

     103   

Section 5.9

 

Financial Covenants

     103   

Section 5.10

 

Additional Guarantors

     103   

Section 5.11

 

Compliance with Law

     104   

Section 5.12

 

Pledged Assets

     104   

Section 5.13

 

Landlord Waivers and Warehouseman Agreements

     105   

Section 5.14

 

Further Assurances and Post-Closing Items

     105   

ARTICLE VI NEGATIVE COVENANTS

     108   

Section 6.1

 

Indebtedness

     108   

Section 6.2

 

Liens

     111   

Section 6.3

 

Nature of Business

     114   

Section 6.4

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

     114   

 

ii



--------------------------------------------------------------------------------

Section 6.5

 

Advances, Investments and Loans

     116   

Section 6.6

 

Transactions with Affiliates

     118   

Section 6.7

 

Ownership of Subsidiaries; Restrictions

     118   

Section 6.8

 

Corporate Changes

     118   

Section 6.9

 

Limitation on Restricted Actions

     118   

Section 6.10

 

Restricted Payments

     119   

Section 6.11

 

Amendment of Subordinated Debt

     120   

Section 6.12

 

Sale Leasebacks

     120   

Section 6.13

 

No Further Negative Pledges

     120   

Section 6.14

 

Account Control Agreements; Additional Bank Accounts

     121   

Section 6.15

 

Holding Company

     122   

ARTICLE VII EVENTS OF DEFAULT

     122   

Section 7.1

 

Events of Default

     122   

Section 7.2

 

Acceleration; Remedies

     125   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     126   

Section 8.1

 

Appointment and Authority

     126   

Section 8.2

 

Nature of Duties

     126   

Section 8.3

 

Exculpatory Provisions

     127   

Section 8.4

 

Reliance by Administrative Agent

     127   

Section 8.5

 

Notice of Default

     128   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     128   

Section 8.7

 

Indemnification

     129   

Section 8.8

 

Administrative Agent in Its Individual Capacity

     129   

Section 8.9

 

Successor Administrative Agent

     129   

Section 8.10

 

Collateral and Guaranty Matters

     130   

Section 8.11

 

Bank Products

     131   

ARTICLE IX MISCELLANEOUS

     131   

Section 9.1

 

Amendments, Waivers, Consents and Release of Collateral

     131   

Section 9.2

 

Notices

     134   

Section 9.3

 

No Waiver; Cumulative Remedies

     136   

Section 9.4

 

Survival of Representations and Warranties

     137   

Section 9.5

 

Payment of Expenses and Taxes; Indemnity

     137   

Section 9.6

 

Successors and Assigns; Participations

     139   

Section 9.7

 

Right of Set-off; Sharing of Payments

     143   

Section 9.8

 

Table of Contents and Section Headings

     144   

Section 9.9

 

Counterparts; Effectiveness; Electronic Execution

     144   

Section 9.10

 

Severability

     145   

Section 9.11

 

Integration

     145   

Section 9.12

 

Governing Law

     145   

Section 9.13

 

Consent to Jurisdiction; Service of Process and Venue

     145   

Section 9.14

 

Confidentiality

     146   

Section 9.15

 

Acknowledgments

     147   

Section 9.16

 

Waivers of Jury Trial

     148   

Section 9.17

 

Patriot Act Notice

     148   

Section 9.18

 

Resolution of Drafting Ambiguities

     148   

 

iii



--------------------------------------------------------------------------------

Section 9.19

 

Subordination of Intercompany Debt

     148   

Section 9.20

 

Continuing Agreement

     149   

Section 9.21

 

Press Releases and Related Matters

     149   

Section 9.22

 

Appointment of Company

     149   

Section 9.23

 

No Advisory or Fiduciary Responsibility

     150   

Section 9.24

 

Responsible Officers and Authorized Officers

     150   

Section 9.25

 

Swap Agreements

     151   

Section 9.26

 

Concerning Joint and Several Obligations of the Borrowers

     151   

Section 9.27

 

Judgment Currency

     153   

Section 9.28

 

[Reserved]

     154   

Section 9.29

 

[Reserved]

     154   

Section 9.30

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     154   

ARTICLE X GUARANTY

     155   

Section 10.1

 

The Guaranty

     155   

Section 10.2

 

Bankruptcy

     155   

Section 10.3

 

Nature of Liability

     156   

Section 10.4

 

Independent Obligation

     156   

Section 10.5

 

Authorization

     156   

Section 10.6

 

Reliance

     157   

Section 10.7

 

Waiver

     157   

Section 10.8

 

Limitation on Enforcement

     158   

Section 10.9

 

Confirmation of Payment

     158   

Section 10.10

 

Swap Obligations

     158   

 

iv



--------------------------------------------------------------------------------

Schedules

  

Schedule 1.1(a)

  

Investments

Schedule 1.1(b)

  

Liens

Schedule 1.1(c)

  

Existing Letters of Credit

Schedule 1.1(d)

  

Consolidated EBITDA

Schedule 1.1(f)

  

Foreign Subsidiary Reorganization

Schedule 3.3

  

Patriot Act Information

Schedule 3.6

  

Material Litigation

Schedule 3.12

  

Subsidiaries

Schedule 3.15

  

Tax Matters

Schedule 3.16(a)

  

Intellectual Property

Schedule 3.16(b)

  

Documents, Instruments and Tangible Chattel Paper

Schedule 3.16(c)

  

Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit

Rights, Securities Accounts, Uncertificated Investment Property

Schedule 3.16(d)

  

Commercial Tort Claims

Schedule 3.16(e)

  

Pledged Equity Interests

Schedule 3.16(f)(i)

  

Mortgaged Properties

Schedule 3.16(f)(ii)

  

Other Collateral Locations

Schedule 6.1(b)

  

Indebtedness

Schedule 6.8

  

Material Contracts

Schedule 6.9

  

Restricted Actions

Exhibits

  

Exhibit 1.1(a)

  

Form of Account Designation Notice

Exhibit 1.1(b)

  

Form of Assignment and Assumption

Exhibit 1.1(c)

  

Form of Joinder Agreement

Exhibit 1.1(d)

  

Form of Notice of Borrowing

Exhibit 1.1(e)

  

Form of Notice of Conversion/Extension

Exhibit 1.1(f)

  

Form of Permitted Acquisition Certificate

Exhibit 1.1(g)

  

Form of Bank Product Provider Notice

Exhibit 2.1(a)

  

Form of Funding Indemnity Letter

Exhibit 2.1(e)

  

Form of Revolving Loan Note

Exhibit 2.4(d)

  

Form of Swingline Loan Note

Exhibit 4.1(b)

  

Form of Officer’s Certificate

Exhibit 4.1(f)

  

Form of Solvency Certificate

Exhibit 4.1(j)

  

Form of Financial Condition Certificate

Exhibit 5.2(b)

  

Form of Officer’s Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of December 22, 2016, is by and among INNOPHOS
HOLDINGS, INC., a Delaware corporation (the “Company”), the Subsidiary Borrowers
(as hereinafter defined), the Guarantors (as hereinafter defined), the banks and
financial institutions from time to time parties to this Agreement (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined), certain banks and
financial institutions (the “Existing Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent are parties to that certain Amended and
Restated Credit Agreement, dated as of December 21, 2012 (as amended by the
First Amendment to Credit Agreement, dated as of December 18, 2014, as further
amended by the Second Amendment to Credit Agreement, dated as of August 7, 2015,
and as further amended or modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders make loans and other
financial accommodations to the Credit Parties in an aggregate amount of up to
$450,000,000, as more particularly described herein, the proceeds of which will
be used to, among other things, refinance the Indebtedness under the Existing
Credit Agreement; and

WHEREAS the Lenders are willing to make such loans to the Credit Parties on the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

 

  Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrowers are able to borrow on such date under the
Revolving Committed Amount without a Default or Event of Default occurring or
existing after giving pro forma effect to such borrowing.



--------------------------------------------------------------------------------

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business
(any of the foregoing, a “Pro Forma Entity”) for any period as the amount for
such period of Consolidated EBITDA of such Pro Forma Entity (determined as if
references to the Company and its Subsidiaries in the definition of
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Subsidiaries), all as determined on a consolidated
basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate. Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of

 

2



--------------------------------------------------------------------------------

recognized standing selected by it. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive in the absence of
manifest error) (A) that it is unable to ascertain the Federal Funds Effective
Rate, for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms above or
(B) that the Prime Rate or LIBOR no longer accurately reflects an accurate
determination of the prevailing Prime Rate or LIBOR, the Administrative Agent
may select a reasonably comparable index or source to use as the basis for the
Alternate Base Rate, until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in any of
the foregoing will become effective on the effective date of such change in the
Federal Funds Rate, the Prime Rate or LIBOR for an Interest Period of one
(1) month. Notwithstanding anything contained herein to the contrary, to the
extent that the provisions of Section 2.13 shall be in effect in determining
LIBOR pursuant to clause (c) hereof, the Alternate Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Notwithstanding the
foregoing, for purposes of this Agreement, the Alternate Base Rate shall in no
event be less than 0% at any time.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Applicable Amount” shall mean, at any date, the excess of (a) the sum of (i)
$213,000,000 plus (ii) 50% of the sum of Free Cash Flow (whether positive or
negative) for each fully completed fiscal year of the Company ending after the
Closing Date for which financial statements have been delivered pursuant to
Section 5.1(a); provided, however, in no event shall the amount set forth in
this clause (a) (1) exceed $425,000,000 at any time or (2) be less than
$175,000,000 at any time; minus (b) the sum without duplication of (i) the
aggregate amount of the Applicable Amount used to make Investments pursuant to
Section 6.5(h)(i) since the Closing Date (net of any returns as provided for in
the last sentence of the definition of “Investment”) and (ii) the aggregate
amount of the Applicable Amount used to consummate Permitted Acquisitions of
Foreign Subsidiaries pursuant to clause (vii) of the definition of Permitted
Acquisitions since the Closing Date. In the event that any Investment is made by
a Borrower or any Subsidiary in any Person in order to consummate a Permitted
Acquisition of a Foreign Subsidiary through substantially concurrent interim
transfers, it is understood and agreed that such interim transfers shall be
disregarded for purposes of calculating the Applicable Amount, resulting in such
Investment and such Permitted Acquisition being calculated without duplication
for purposes of determining the Applicable Amount.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Total Leverage
Ratio), it being understood that the Applicable Margin for (a) Alternate Base
Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (b) LIBOR Rate Loans shall be the percentage set forth under the column
“LIBOR Margin & Letter of Credit Fee”, (c) the Letter of Credit Fee shall be the

 

3



--------------------------------------------------------------------------------

percentage set forth under the column “LIBOR Margin & Letter of Credit Fee”, and
(d) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee”:

 

Applicable Margin

 

Level

  

Total Leverage Ratio

   LIBOR Margin
& Letter of Credit Fee     Base Rate
Margin     Commitment
Fee   I    Less than 0.75 to 1.00      1.00 %      0.00 %      0.125 %  II   
Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00      1.25 %   
  0.25 %      0.175 %  III    Greater than or equal to 1.25 to 1.00 but less
than 1.75 to 1.00      1.50 %      0.50 %      0.225 %  IV    Greater than or
equal to 1.75 to 1.00 but less than 2.25 to 1.00      1.75 %      0.75 %     
0.275 %  V    Greater than or equal to 2.25 to 1.00 but less than 3.50 to 1.00
     2.00 %      1.00 %      0.325 %  VI    Greater than or equal to 3.50 to
1.00      2.25 %      1.25 %      0.375 % 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Company the quarterly financial information (in the
case of the first three fiscal quarters of the Company’s fiscal year), the
annual financial information (in the case of the fourth fiscal quarter of the
Company’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
VI until such time as such information or certifications or corrected
information or corrected certificates are provided, whereupon the Level shall be
determined by the then current Total Leverage Ratio. Notwithstanding the
foregoing, the initial Applicable Margins shall be set with pricing as set forth
in Level IV until the financial information and certificates required to be
delivered pursuant to Section 5.1 and 5.2 for the first full fiscal quarter to
occur following the Closing Date have been delivered to the Administrative
Agent, for distribution to the Lenders. In the event that any financial
statement or certification delivered pursuant to Sections 5.1 or 5.2 is shown to
be inaccurate (while this Agreement or the Commitments are in effect), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Company shall immediately
(a) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable

 

4



--------------------------------------------------------------------------------

Period, (b) determine the Applicable Margin for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentage shall be
determined based on the Commitments most recently in effect, giving effect to
any assignments.

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean WFS, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and SunTrust Robinson Humphrey, Inc., together with their successors and
assigns.

“Asset Disposition” shall mean the Disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
(other than an Excluded Joint Venture) whether by sale, lease, transfer or
otherwise, in a single transaction or in a series of transactions. The term
“Asset Disposition” shall not include (a) the sale, lease, transfer or other
disposition of assets permitted by Subsections 6.4(a)(i) through (v),
Subsection 6.4(a)(vii)(A) and Subsections 6.4(a)(viii) through (xiii), or
(b) any Equity Issuance.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.28.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary (other than an Excluded Joint
Venture) by any Bank Product Provider: (a) Cash Management Services;
(b) products under any Swap Agreement; and (c) commercial credit card, purchase
card and merchant card services; provided, however, that for any of the
foregoing to be included as “Credit Party Obligations” for purposes of a
distribution under Section 2.11(b), the applicable Bank Product Provider must
have previously provided a Bank Product Provider Notice to the Administrative
Agent which shall provide the following information: (i) the existence of such
Bank Product and (ii) the maximum dollar amount (if reasonably capable of being
determined) of obligations arising thereunder (the “Bank Product Amount”). The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the Bank Product Provider. Any Bank Product established
from and after the time that the Lenders have received written notice from the
Company or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 9.1, shall not be
included as “Credit Party Obligations” for purposes of a distribution under
Section 2.11(b).

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary (other than an Excluded Joint Venture) that is
permitted by Section 6.1(e) to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

“Borrowers” shall mean the Company and the Subsidiary Borrowers.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

6



--------------------------------------------------------------------------------

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Canadian Dollars” shall mean dollars in the lawful currency of Canada.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP; provided, that
all obligations of any Person that are or would be characterized as an operating
lease as determined in accordance with GAAP as in effect on the Closing Date
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Capitalized Lease or
Capital Lease Obligation) for purposes of this Agreement regardless of any
change in GAAP following the Closing Date that would otherwise require such
obligation to be recharacterized as a Capital Lease Obligation, to the extent
that financial reporting shall not be affected thereby.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more

 

7



--------------------------------------------------------------------------------

than 364 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty
(30) days with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to Rule
2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily
of cash and cash equivalents set forth in clauses (a) through (e) above and of
which 95% shall at all times be comprised of First Tier Securities (as defined
in Rule 2a-7) and any remaining amount shall at all times be comprised of Second
Tier Securities (as defined in Rule 2a-7), (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less and (h) instruments
equivalent in credit quality and tenor and comparable in type to those referred
to in clauses (a) through (g) above denominated in Pesos, Sterling, Euros or any
other foreign currency and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by the Company or any
Subsidiary organized in or doing business in such jurisdiction.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary (other than an Excluded Joint Venture) in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services and all other
treasury and cash management services.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the

 

8



--------------------------------------------------------------------------------

Exchange Act), is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of thirty-five percent (35%) or more of the
then outstanding Voting Stock of the Company; or (b) [reserved]; or (c) the
Company shall fail, directly or indirectly, to legally and beneficially own 100%
of the Equity Interests of each Subsidiary Borrower (unless such Subsidiary
Borrower has been Disposed of pursuant to a transaction otherwise permitted
hereunder).

“Closing Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.1).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity,
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity,
(c) the Equity Interests of any Excluded Joint Venture to the extent
specifically excluded by the Security Documents, (d) more than 65% of the Voting
Stock of any Foreign Subsidiary, (e) any property of any Foreign Subsidiary or
Excluded Joint Venture or (f) any other property specifically excluded pursuant
to the Security Documents.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Swingline Obligations at such time.

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Company and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 412 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.

 

9



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, all
expenditures of the Company and its Subsidiaries (excluding any Excluded Joint
Venture) on a Consolidated basis for such period that in accordance with GAAP
would be classified as capital expenditures, including, without limitation,
Capital Lease Obligations. The term “Consolidated Capital Expenditures” shall
not include (a) any Permitted Acquisition, (b) the purchase price of equipment
that is purchased during such period to the extent the consideration therefor
consists of (i) used or surplus equipment traded in at the time of such purchase
and (ii) the proceeds of a concurrent sale of used or surplus equipment, in each
case, in the ordinary course of business or (c) the purchase price of equipment
that is purchased substantially contemporaneously with the trade-in of existing
equipment to the extent that the gross amount of the such price is reduced by
the credit granted by the seller of such equipment for the equipment being
traded at such time.

“Consolidated Cash Interest Expense” shall mean, as of any date for the
applicable period ending on such date with respect to Company and its
Subsidiaries on a Consolidated basis, the amount payable with respect to such
period in respect of (a) total interest expense paid or payable in cash with
respect to all outstanding Indebtedness of the Company and its Subsidiaries
(including the interest component under capitalized leases, but excluding, to
the extent included in interest expense, (i) fees and expenses (including any
penalties and interest relating to Taxes) associated with the consummation of
the Transactions, (ii) annual agency fees paid to the administrative agents and
collateral agents under any credit facilities or other debt instruments or
documents, (iii) costs associated with obtaining Swap Agreements and any
interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Agreements or other derivative instruments, and any
one-time cash costs associated with breakage in respect of Swap Agreements for
interest rates, (iv) fees and expenses (including any penalties and interest
relating to Taxes) associated with any Investment not prohibited by Section 6.5,
the issuance of Equity Interests or Indebtedness, (v) any interest component
relating to accretion or accrual of discounted liabilities, (vi) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, (vii) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses or
expensing of any financing fees or prepayment or redemption premiums or penalty
and any other amounts of non-cash interest (including as a result of the effects
of acquisition method accounting or pushdown accounting), and (viii) any
interest expense attributable to the exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto and with respect to any Permitted Acquisition or other
Investment, all as calculated on a consolidated basis in accordance with GAAP
minus (b) cash interest income of the Company and its Subsidiaries earned during
such period, in each case as determined in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capital Leases that is treated as interest expense in accordance with GAAP plus
(C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, provincial, territorial, foreign, state, local, franchise,
excise, and similar taxes and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto);

(iii) Non-Cash Charges;

(iv) unusual, non-recurring or exceptional expenses, losses or charges
(including any unusual, non-recurring or exceptional operating expenses, losses
or charges directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs, recruiting fees, signing costs, retention or completion bonuses,
transition costs, costs related to closure/consolidation of facilities,
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities), contract terminations
and professional and consulting fees incurred in connection with any of the
foregoing; provided that the aggregate amount permitted to be added back
pursuant to this clause (iv) during any four consecutive fiscal quarter period
shall not exceed 10% of pro forma Consolidated EBITDA (calculated before giving
effect to such add-back);

(v) [reserved];

 

11



--------------------------------------------------------------------------------

(vi) losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (B) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith by a
Responsible Officer;

(vii) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

(viii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;

(ix) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(v) and (c)(vi) below;

(x) any costs or expenses incurred by the Company or any Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, any severance agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are non-cash or otherwise funded with cash proceeds contributed to the capital
of the Company or net proceeds of an Equity Issuance of the Company;

(xi) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

(xii) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions or Investments;

(xiii) charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, disposition or any Recovery
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to Consolidated EBITDA pursuant to this clause
(xiii) (and if not so reimbursed within one year, such amount shall be deducted
from Consolidated EBITDA during the next measurement period);

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back; plus

 

12



--------------------------------------------------------------------------------

(b) without duplication, (i) restructuring charges, accruals or reserves
(including restructuring and integration costs related to acquisitions and
adjustments to existing reserves), whether or not classified as restructuring
expense on the consolidated financial statements and (ii) the amount of “run
rate” cost savings, operating expense reductions, other operating improvements,
and synergies related to any Specified Transaction, the Transactions, any
restructuring, cost saving initiative or other initiative or any Permitted
Acquisition projected by the Company in good faith to be realized within twelve
(12) months of the actions taken (including actions initiated prior to the
Closing Date) (which cost savings, operating expense reductions, other operating
improvements and synergies shall be added to Consolidated EBITDA until fully
realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable and quantifiable and (B) no cost savings, operating
expense reductions, other operating improvements or synergies shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
relating to such cost savings, operating expense reductions, other operating
improvements or synergies that are included in the definition of “Pro Forma
Adjustment” (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken); provided further
that the aggregate amount permitted to be added back pursuant to this clause
(b) during any four consecutive fiscal quarter period when combined with any
similar amounts added back pursuant to those in the definition of “Pro Forma
Adjustment” shall not exceed 20% of pro forma Consolidated EBITDA (calculated
before giving effect to such add-backs); less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-recurring gains and interest income;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) (A) gains (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by the chief financial
officer of the Company and (B) gains or income (including all reasonable fees
and expenses or charges relating thereto) from abandoned, closed, disposed or
discontinued operations and any gains on disposal of abandoned, closed or
discontinued operations;

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

13



--------------------------------------------------------------------------------

(v) any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income in such period; and

(vi) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(viii) and (a)(ix) above;

in each case, as determined on a Consolidated basis for the Company and its
Subsidiaries in accordance with GAAP; provided that:

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances);

(II) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) to the extent not included in Consolidated Net Income,
the Acquired EBITDA of any Person, property, business or asset or attributable
to any Person, property, business or asset acquired by the Company or any
Subsidiary during such period to the extent not subsequently sold, transferred
or otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Closing Date,
and not subsequently so disposed of, an “Acquired Entity or Business”), in each
case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis and (B) an adjustment in
respect of each Pro Forma Entity equal to the amount of the Pro Forma Adjustment
with respect to such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition or conversion) as specified in the
Pro Forma Adjustment certificate delivered to the Administrative Agent (for
further delivery to the Lenders); provided that, with respect to any
determination to be made on a Pro Forma Basis, at the election of the Company,
such Acquired EBITDA or such adjustment shall not be required to be included for
any Pro Forma Entity to the extent the aggregate consideration paid in
connection with the acquisition of such Acquired Entity or Business, in the
aggregate, is less than $50,000,000;

(III) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations in accordance with
GAAP (other than (x) if so classified on the basis that it is being held for
sale unless such sale has actually occurred during such period and (y) for
periods prior to the applicable sale, transfer or other disposition, if the
Disposed EBITDA of such Person, property, business or asset is positive (i.e.,
if such Disposed EBITDA is negative, it

 

14



--------------------------------------------------------------------------------

shall be added back in determining Consolidated EBITDA for any period)) by the
Company or any Subsidiary during such period (each such Person, property,
business or asset so sold, transferred or otherwise disposed of, closed or
classified, a “Sold Entity or Business”), in each case based on the Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and
(B) to the extent not included in Consolidated Net Income, included in
determining Consolidated EBITDA for any period in which a Sold Entity or
Business is disposed, an adjustment equal to the Pro Forma Adjustment with
respect to such Sold Entity or Business (including the portion thereof occurring
prior to such disposal) as specified in the Pro Forma Adjustment certificate
delivered to the Administrative Agent (for further delivery to the Lenders);

(IV) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder); and

(V) the aggregate amount permitted to be added back pursuant to clauses (a)(iv),
(vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv) and (b), net of the
aggregate amount deducted pursuant to clauses (c),(i), (iii), (iv), (v) and
(vi) during any four consecutive fiscal quarter period, shall not exceed 25% of
pro forma Consolidated EBITDA (calculated before giving effect to such add-backs
and such deductions).

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal
(a) $34,675,000 for the fiscal quarter ended September 30, 2016, (b) $30,110,000
for the fiscal quarter ended June 30, 2016, (c) $31,967,000 for the fiscal
quarter ended March 31, 2016 and (d) $21,990,000 for the fiscal quarter ended
December 31, 2015 (it being understood that such amounts are subject to
adjustments, as and to the extent otherwise contemplated in this Agreement, in
connection with any Pro Forma Adjustment or any calculation on a Pro Forma
Basis); provided that such amounts of Consolidated EBITDA for any such fiscal
quarter shall be adjusted to include, without duplication, any cost savings that
would otherwise be included pursuant to clause (b) of this definition.

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries (excluding the Funded Debt of
any Excluded Joint Venture) on a Consolidated basis.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Subsidiaries for such period determined on a Consolidated basis
in accordance with GAAP, excluding, without duplication,

(a) extraordinary items for such period,

(b) the cumulative effect of a change in accounting principles during such
period,

(c) any Transaction Costs incurred during such period,

 

15



--------------------------------------------------------------------------------

(d) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

(e) any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

(f) accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(g) stock-based award compensation expenses,

(h) any income (loss) attributable to deferred compensation plans or trusts,

(i) any income (loss) from Investments recorded using the equity method,

(j) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

(k) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,
and

(l) (i) the net income of any Person that is not a Subsidiary of such Person or
that is accounted for by the equity method of accounting, shall be included only
to the extent of the amount of dividends or distributions or other payments paid
in cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (ii) the net income shall
include any ordinary course dividend distribution or other payment in cash
received from any Person in excess of the amounts included in clause (i) above.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying

 

16



--------------------------------------------------------------------------------

acquisition method accounting, including applying acquisition method accounting
to inventory, property and equipment, loans and leases, software and other
intangible assets and deferred revenue (including deferred costs related thereto
and deferred rent) required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Company and its Subsidiaries), as a result of the Transactions, any acquisition
or Investment consummated prior to the Closing Date and any Permitted
Acquisitions (or other Investment not prohibited hereunder) or the amortization
or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Tangible Assets” shall mean the book value of the total assets of
the Company and the Subsidiaries (other than Excluded Joint Ventures) less the
book value of all intangible assets, including goodwill, trademarks, non-compete
agreements, customer relationships, patents, unamortized deferred financing
fees, and other rights or nonphysical resources that are presumed to represent
an advantage to the Company and its Subsidiaries in the marketplace, in each
case determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of (a) current assets (excluding cash and Cash Equivalents) of the
Company and its Subsidiaries on a Consolidated basis as of such date of
determination less (b) current liabilities (excluding the current portion of
long term Indebtedness) of the Company and its Subsidiaries on a Consolidated
basis as of such date of determination, all as determined in accordance with
GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

 

17



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents and
all other agreements executed in connection therewith (including any amendments
or modifications to the foregoing, but excluding any agreement, document,
certificate or instrument related to a Bank Product).

“Credit Party” shall mean any of the Borrowers or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of Section 2.11, the Guaranty, the Security Documents and
all provisions under the Credit Documents relating to the Collateral, the
sharing thereof and/or payments from proceeds of the Collateral, all Bank
Product Debt, but in all cases excluding Excluded Swap Obligations.

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of
any Credit Party and its Subsidiaries permitted to be incurred pursuant to
Sections 6.1 hereof).

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin,
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable
to LIBOR Rate Loans plus (C) 2.00% per annum, (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin applicable to
Letter of Credit Fees plus 2.00% per annum and (c) when used with respect to any
other fee or amount due hereunder, a rate equal to the Applicable Margin,
applicable to Alternate Base Rate Loans plus 2.00% per annum.

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that,
(a) has failed to (i) fund all or any portion of its Loans within three Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
the Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within
three Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in a manner

 

18



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the Company that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
shall be in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period through (but not after) the date of such disposition, the amount for such
period of Consolidated EBITDA of such Sold Entity or Business (determined as if
references to the Company and its Subsidiaries in the definition of the term
“Consolidated EBITDA” (and in the component financial definitions used therein)
were references to such Sold Entity or Business and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

“Disposition” shall have the meaning set forth in Section 6.4.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Dollar Equivalent” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount in
Foreign Currency or an amount denominated in any Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined by the Administrative
Agent as of the most recent Revaluation Date) applicable to such Foreign
Currency.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

19



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent
and the Company and consistent with generally accepted financial practices,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
term of such Indebtedness and (b) the four years following the date of
incurrence thereof) payable generally to lenders or other institutions providing
such Indebtedness, but excluding any arrangement, syndication, commitment,
prepayment, structuring, ticking or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders, and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“Base Rate floor,” (i) to the extent that the LIBOR Rate or Alternate Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (ii) to
the extent that the LIBOR Rate or Alternate Base Rate (without giving effect to
any floors in such definitions), as applicable, on the date that the Effective
Yield is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed; provided that the Company shall be deemed to
have approved such Person unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries, (B) any competitor of the Company or any of its
Subsidiaries or (C) any Defaulting Lender (or any of its Affiliates).

 

20



--------------------------------------------------------------------------------

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health and safety (with
respect to Materials of Environmental Concern), protection of natural resources
or protection of the environment, as now are or may at any time be in effect
during the term of this Agreement.

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Equity Interests, (b) its Equity Interests pursuant to the
exercise of options or warrants or similar rights, (c) any shares or interests
of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) warrants or options or similar rights that are exercisable or
convertible into shares or interests of its Equity Interests. The term “Equity
Issuance” shall not include (i) any Equity Interests issued as consideration for
a Permitted Acquisition, (ii) any Asset Disposition, (iii) any Debt Issuance or
(iv) any Equity Interests issued to officers, directors, management and
employees of any Credit Party or any of its Subsidiaries (v) any issuance by any
Credit Party or any Subsidiary to any other Credit Party or Subsidiary or
(vi) any issuance by any Excluded Joint Venture.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

21



--------------------------------------------------------------------------------

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Joint Venture” shall mean any Subsidiary of the Company that is a
joint venture between a Credit Party or a Subsidiary, on one hand, and a third
party that is not a Credit Party, Subsidiary or Affiliate thereof, on the other
hand, to the extent not permitted by the terms of its formation documents to
become a Credit Party hereunder.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
or unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Credit Party or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Credit
Party’s failure to constitute an “eligible contract participant at such time,
unless otherwise agreed between the Company and the Administrative Agent. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Credit Document,
(a) any Other Connection Taxes, (b) any U.S. federal withholding Tax imposed by
a law in effect at the time such Person (other than an assignee under
Section 2.22) becomes a party hereto (or designates a new lending office), with
respect to any payment made by or on account of any obligation of a U.S.
Borrower to such Person, except to the extent that such Person (or its assignor,
if any) was entitled, at the time of the assignment (or designation of a new
lending office), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16(a), (c) Taxes attributable to such Person’s failure
to comply with Section 2.16(f), (d) any U.S. federal withholding Tax imposed on
any payment of fees pursuant to Section 2.5 and (e) any Taxes imposed under
FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the Recitals
hereto.

“Existing Lenders” shall have the meaning set forth in the Recitals hereto.

 

22



--------------------------------------------------------------------------------

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated November 30, 2016, addressed
to the Company from Wells Fargo, WFS, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, SunTrust Bank and SunTrust Robinson
Humphrey, Inc., as amended, modified, extended, restated, replaced, or
supplemented from time to time.

“Fixed Amounts” shall have the meaning set forth in Section 1.8(b).

“Flood Hazard Property” shall mean any Mortgaged Property with a building or
other insurable improvement that is located in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.

“Foreign Currency” shall mean (a) Euros, Mexican Pesos and Canadian Dollars and
(b) any other currency that is freely tradable and convertible into Dollars that
is approved by the Issuing Lender and the Administrative Agent.

“Foreign Currency Letter of Credit” shall have the meaning set forth in Section
2.3(k).

“Foreign Lender” shall mean any Lender or Issuing Lender, (a) with respect to
any Borrower other than a U.S. Borrower, that is treated as foreign by the
jurisdiction in which such Borrower is resident for tax purposes, and (b) with
respect to any U.S. Borrower, that, (i) is not a U.S. Person, or (ii) is a
partnership or other entity treated as a partnership for U.S. federal income tax
purposes that is a U.S. Person, but only to the extent the beneficial owners
(including indirect partners if its direct partners are partnerships for U.S.
federal income tax purposes that are U.S. Persons) are not U.S. Persons.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Contribution” shall mean the transfer of the Equity
Interests of Mexico Holdings to one or more Foreign Subsidiary Holdcos of the
Credit Parties in exchange for Equity Interests of Subsidiaries and/or
intercompany Indebtedness.

 

23



--------------------------------------------------------------------------------

“Foreign Subsidiary Holdco” shall mean any newly created Foreign Subsidiary
which has no material assets other than intercompany indebtedness and Equity
Interests of Subsidiaries.

“Foreign Subsidiary Reorganization” shall mean each of the transactions set
forth on Schedule 1.1(f).

“Free Cash Flow” shall mean, with respect to any fiscal year for which financial
statements have been delivered pursuant to Section 5.1(a), an amount equal to
(a) “Net Cash Provided from Operating Activities” for such fiscal year as set
forth in such financial statements minus (b) decreases in Consolidated Working
Capital during such fiscal year plus (c) increases in Consolidated Working
Capital during such fiscal year minus (d) Consolidated Capital Expenditures made
during such fiscal year; provided that with respect to any fiscal year of the
Company, Free Cash Flow shall not exceed $100,000,000.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses
(e) and (i) of such definition); provided, that with respect to Indebtedness set
forth in clause (j) of such definition, such Indebtedness shall constitute
Funded Debt only with respect to unreimbursed amounts outstanding under any such
letters of credit or bankers’ acceptances facilities; provided, further, that
with respect to Indebtedness set forth in clause (l) of such definition, such
Indebtedness shall constitute Funded Debt solely to the extent it is recourse to
a Credit Party or any of its Subsidiaries.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, to the provisions of Section 1.3.

“Government Acts” shall have the meaning set forth in Section 2.17.

 

24



--------------------------------------------------------------------------------

“Government Contract” shall mean any contract entered into between any Credit
Party or any of its Subsidiaries and the government of the United States of
America, or any department, agency, public corporation, or other instrumentality
or agent thereof or any state government or any department, agency or
instrumentality or agent thereof providing for the sale of products or services
to a Governmental Authority.

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall mean the Domestic Subsidiaries of the Company (other than the
Subsidiary Borrowers, any Excluded Joint Ventures or any Domestic Subsidiary
owned by a Foreign Subsidiary) as are, or may from time to time become parties
to this Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement” shall mean any Swap Agreement.

“Incremental Revolving Loans” shall have the meaning set forth in Section
2.22(c).

“Incremental Revolving Tranche” shall have the meaning set forth in Section
2.22(f).

“Incurrence Based Amounts” shall have the meaning set forth in Section 1.8(b).

 

25



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade
payables incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that if such Person has not assumed
or otherwise become liable for payment of such Indebtedness of others, the
amount of Indebtedness under this clause (f) shall be the lesser of the amount
of such Indebtedness of others and the fair market value of such property,
(g) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all Capital Lease Obligations plus
any capitalized interest thereon, (i) all net obligations of such Person under
Swap Agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof are or could be (at the request of the holders thereof or otherwise)
subject to mandatory sinking fund payments, redemption or other acceleration
prior to the date that is 180 days after the Maturity Date, (l) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
capitalized interest thereon, and (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such obligations are recourse to such Person.
Notwithstanding any other provision of this Agreement to the contrary, (A) the
term “Indebtedness” shall not be deemed to include (1) any earn-out obligation
until such obligation becomes a liability on the balance sheet of the applicable
Person in accordance with GAAP, (2) any deferred compensation arrangements and
post-retirement liabilities relating to life and health insurance for officers,
directors or employees or (3) any non-compete or consulting obligations incurred
in connection with Permitted Acquisitions and (B) the amount of Indebtedness
(other than Indebtedness set forth in clause (f) above) for which recourse is
expressly limited to a specified amount shall be deemed to be equal to such
specified amount.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Credit Party under any
Credit Document.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

26



--------------------------------------------------------------------------------

“Intellectual Property” shall mean, collectively, all Copyrights, Patents and
Trademarks of the Credit Parties and their Subsidiaries, all goodwill associated
therewith and all rights to sue for infringement thereof.

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

“Interest Coverage Ratio” shall mean, with respect to any Test Period, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Cash Interest
Expense for such Test Period.

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three, six or twelve months thereafter, subject, in the case of twelve months,
to availability to all applicable Lenders, as selected by the applicable
Borrower in the Notice of Borrowing or Notice of Conversion given with respect
thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three, six or twelve months thereafter, subject, in the case of twelve
months, to availability to all applicable Lenders, as selected by the applicable
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that the foregoing provisions are subject to the
following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

27



--------------------------------------------------------------------------------

(iii) if the applicable Borrower shall fail to give notice as provided above,
the applicable Borrower shall be deemed to have selected an Alternate Base Rate
Loan to replace the affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and

(v) no more than six (6) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits and extensions of trade credit made in the ordinary
course of business) or (c) any other capital contribution to or investment in
any Person, including, without limitation, any Guaranty Obligation (including
any support for a letter of credit issued on behalf of such Person) incurred for
the benefit of such Person. In the event that any Investment is made by a
Borrower or any Subsidiary in any Person in order to consummate a Permitted
Acquisition of a Foreign Subsidiary through substantially concurrent interim
transfers, it is understood and agreed that such interim transfers shall be
disregarded for purposes of Section 6.5, resulting in such Investment and such
Permitted Acquisition being calculated without duplication for purposes of
determining compliance with Section 6.5. The outstanding amount of any
Investment on any date of determination shall be calculated after giving effect
to all cash returns of principal or capital thereon, cash dividends or other
cash returns thereon received by the applicable Person making such Investment.

“Issuing Lender” shall mean, as the context may require, (a) with respect to any
Existing Letter of Credit, Wells Fargo, (b) with respect to all other Letters of
Credit, either (i) Wells Fargo or (ii) such other Lender as designated by the
Company, agreed to by such Lender and approved by the Administrative Agent (such
approval not to be unreasonably withheld), together with any successor to any
such issuing lender hereunder.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

28



--------------------------------------------------------------------------------

“LCA Election” shall have the meaning set forth in Section 1.7.

“LCA Test Date” shall have the meaning set forth in Section 1.7.

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement.

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, and/or Revolving Commitment Percentage.

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement. A Letter of Credit may be issued in Dollars or in a
Foreign Currency, in accordance with Section 2.3.

“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) for
Eurocurrency deposits for the corresponding deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, then “LIBOR” shall mean the rate per annum at which,
as determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
Notwithstanding the foregoing, for purposes of this Agreement, LIBOR shall in no
event be less than 0% at any time.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

 

29



--------------------------------------------------------------------------------

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, “Lien” shall not include any license to Intellectual
Property.

“Limited Condition Acquisition” shall mean any Permitted Acquisition or
investment not prohibited hereunder in any assets, business or Person, in each
case the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Revolving Commitment Percentage of the LOC Committed
Amount.

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (a) the Dollar Equivalent
of the maximum amount which is, or at any time thereafter may become, available
to be drawn under Letters of Credit then outstanding, assuming compliance with
all requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.

“Maintenance Capital Expenditures” shall mean, for any period, the aggregate
amount of Consolidated Capital Expenditures expended by the Credit Parties and
their Subsidiaries on a Consolidated basis during such period for the
maintenance of their capital assets.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).

 

30



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
the Company and its Subsidiaries taken as a whole, (b) the ability of the
Borrowers and the Guarantors to perform their obligations, when such obligations
are required to be performed, under this Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Agreement,
any of the Notes or any of the other Credit Documents against the Credit
Parties, the Administrative Agent’s Liens (for the benefit of the Secured
Parties) on a material portion of the Collateral or the priority of such Liens
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder (when taken as a whole).

“Material Contract” shall mean (a) any contract or other agreement listed on
Schedule 6.8 and (b) any other contract, agreement, permit or license, written
or oral, of the Credit Parties or any of their Subsidiaries as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Material Government Contract” shall mean a Government Contract that is a
Material Contract.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, as defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls, urea-formaldehyde insulation and
radioactive materials regulated by Environmental Law.

“Maturity Date” shall mean the date that is five years following the Closing
Date; provided, however, if such date is not a Business Day, the Maturity Date
shall be the next Business Day.

“Mexican Peso” shall mean the lawful currency of United Mexican States.

“Mexico Holdings” shall mean Innophos Mexico Holdings, LLC, a Delaware limited
liability company.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) reasonably acceptable to the Administrative Agent in an
amount satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean any owned real property of a Credit Party listed
on Schedule 3.16(f)(i) and any other owned real property of a Credit Party that
is or will become encumbered by a Mortgage Instrument in favor of the
Administrative Agent in accordance with the terms of this Agreement. In no event
shall the SC Property be a Mortgaged Property.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Credit Party or a Commonly Controlled
Entity is obligated to contribute.

“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Credit Document,
(a) any Taxes imposed on or measured by such recipient’s overall net income
(however denominated), or any franchise Taxes imposed on such recipient in lieu
of net income Taxes by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, and (b) any branch profits Taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which any Borrower is
located.

“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
non-cash compensation expenses, (c) the non-cash impact of acquisition method
accounting, (d) depreciation and amortization (including, without limitation, as
they relate to acquisition accounting, amortization of deferred financing fees
or costs, capitalized software expenditures and amortization of unrecognized
prior service costs and actuarial gains and losses related to pension and other
post-employment benefits) and (e) other non-cash charges (including non-cash
charges related to deferred rent) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline Loan
Note, collectively, separately or individually, as appropriate.

 

32



--------------------------------------------------------------------------------

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code). In no event shall the
Obligations include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Credit Party under any Credit
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

 

33



--------------------------------------------------------------------------------

“Participating Member State” shall mean each country so described in any EMU
Legislation.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person,
(b) a Person that is incorporated, formed or organized by a merger, amalgamation
or consolidation or any other combination with such Person or (c) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as:

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a Pro Forma
Basis, the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9;

(iii) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such acquisition)

 

34



--------------------------------------------------------------------------------

a first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Sections 5.10 and 5.12 and the Target, if a Domestic
Subsidiary, shall have executed a Joinder Agreement in accordance with the terms
of Section 5.10;

(iv) with respect to any acquisition for aggregate consideration in excess of
$75,000,000, the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) (1) to the extent
available, audited financial statements of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date or
(2) if the financial statements referred to in clause (1) are unavailable,
financial statements prepared by management of the Target (if available) for its
two most recent fiscal years and for any fiscal quarters ended within the fiscal
year to date, (C) Consolidated projected income statements, balance sheets and
cash flow statements of the Company and its Subsidiaries (giving effect to such
acquisition), and (D) a certificate substantially in the form of Exhibit 1.1(f),
executed by an Authorized Officer of the Company certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

(v) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target;

(vi) as of the date the definitive agreements for such Permitted Acquisition are
entered into, there shall be at least $10,000,000 of Accessible Borrowing
Availability;

(vii) with respect to acquisitions of Foreign Subsidiaries, after giving effect
to any such acquisition, the aggregate consideration (including, without
limitation, equity consideration, earn out obligations, deferred compensation,
non-competition arrangements and the amount of Indebtedness and other
liabilities incurred or assumed by the Credit Parties and their Subsidiaries)
paid by the Credit Parties and their Subsidiaries for all acquisitions made
since the Closing Date shall not exceed the Applicable Amount (immediately prior
to giving effect to such contemplated Permitted Acquisition); and

(viii) after giving effect to such Permitted Acquisition, the Target shall not
be an Excluded Joint Venture.

“Permitted Investments” shall have the meaning set forth in Section 6.5.

“Permitted Liens” shall have the meaning set forth in Section 6.2.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

35



--------------------------------------------------------------------------------

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof.

“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Company, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Company in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Company and its
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be certified by the chief financial
officer or other Authorized Officer of the Company approved by the
Administrative Agent and (C) any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.

“Pro Forma Entity” has the meaning given such term in the definition of
“Consolidated EBITDA.”

 

36



--------------------------------------------------------------------------------

“Properties” shall have the meaning set forth in Section 3.10(a).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

“Register” shall have the meaning set forth in Section 9.6(c).

“Regular Dividend” shall mean any dividend made by the Company regularly on a
quarterly basis.

“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Multiemployer Plan is in reorganization within the meaning
of such term as used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043 as in effect on the date hereof.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or

 

37



--------------------------------------------------------------------------------

authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority (in each case whether or not having the force of
law); in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, president or chief financial officer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment with respect to
any earnout obligation, (e) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt of any Credit
Party or any of its Subsidiaries, or (f) the payment of any extraordinary
salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such extraordinary salary, bonus or other form of
compensation is not included in the corporate overhead of such Credit Party or
such Subsidiary.

“Revaluation Date” shall mean each of the following: (a) each date a Loan is
borrowed or a Letter of Credit is issued; (b) each date there is a drawing under
any Foreign Currency Letter of Credit; (c) the last Business Day of each
calendar month; and (d) such additional dates as the Administrative Agent, the
Issuing Lender, the Required Lenders or the Company shall specify.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

 

38



--------------------------------------------------------------------------------

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

“Revolving Loan” shall have the meaning set forth in Section 2.1.

“Revolving Loan Note” or “Revolving Loan Notes” shall mean the promissory notes
of the Borrowers provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders evidencing the Revolving Loan provided by any such Revolving
Lender pursuant to Section 2.1(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sale and Leaseback Transaction” shall mean, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC or by any other
authority with jurisdiction over any Credit Party.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“SC Property” shall mean the property located at 88 Weiss Lane, Green Pond,
South Carolina 29446 owned by the Company.

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the sum of
all regularly scheduled payments of principal on Funded Debt of the Credit
Parties and their Subsidiaries (other than any Excluded Joint Venture) on a
Consolidated basis for the applicable period ending on the date of determination
(including the principal component of payments due on Capital Leases during the
applicable period ending on the date of determination) to the extent actually
paid in cash.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

39



--------------------------------------------------------------------------------

“Secured Leverage Ratio” shall mean, with respect to any Test Period, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt as of the last day of such Test Period secured by a
Lien on any asset of a Credit Party or any of its Subsidiaries on such date to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers.

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
shall be in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the UCC) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Deposit Account Control Agreement, any Securities Account Control Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Credit
Party Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Credit Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis or after giving pro forma effect thereto.

 

40



--------------------------------------------------------------------------------

“Spot Rate” for any Foreign Currency on any Revaluation Date shall mean the rate
determined by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such Foreign Currency with Dollars through its principal
foreign exchange trading office on such Revaluation Date; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
acting in such capacity does not have as of the date of determination a spot
buying rate for any such Foreign Currency; and provided, further, that the
Administrative Agent may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Foreign Currency Letter
of Credit.

“Step Up” shall have the meaning set forth in Section 5.9(a).

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Borrowers” shall mean the Domestic Subsidiaries (other than Excluded
Joint Ventures) of the Company as are, or may from time to time become parties
to, this Credit Agreement as Subsidiary Borrowers.

“Swap Agreement” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

41



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.4(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

“Swingline Loan Note” shall mean the promissory note of the Borrowers in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean, at any date of determination, the period of four
consecutive fiscal quarters of the Company then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Company then last
ended as of such time.

“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy”.

“Total Leverage Ratio” shall mean, with respect to any Test Period, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

 

42



--------------------------------------------------------------------------------

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

“Transactions” shall mean the closing of the Credit Agreement and the other
Credit Documents and the other transactions contemplated hereby and pursuant to
the other Credit Documents (including, without limitation, the initial
borrowings under the Credit Documents and the payment of fees and expenses in
connection with all of the foregoing).

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(f).

“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.

 

43



--------------------------------------------------------------------------------

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

  Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

 

  Section 1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Company and its Subsidiaries, except as
otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP

 

44



--------------------------------------------------------------------------------

(subject to the approval of the Required Lenders and the Company); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, (a) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB Accounting Standards Codification
825-Financial Instruments, or any successor thereto (including pursuant to the
FASB Accounting Standards Codification), to value any Indebtedness of any
subsidiary at “fair value,” as defined therein and (b) the amount of any
Indebtedness under GAAP with respect to Capital Lease Obligations shall be
determined in accordance with the definition of Capital Lease Obligations.

 

  Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

  Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

 

  Section 1.6 Foreign Currency.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
outstanding LOC Obligations denominated in Foreign Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

(b) At the Company’s request, the Administrative Agent shall advise the Company
of the outstanding LOC Obligations as of the last Revaluation Date.

 

  Section 1.7 Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Credit Document to the
contrary, when calculating any applicable ratio, the amount or availability of
the Applicable Amount or

 

45



--------------------------------------------------------------------------------

any other basket based on Consolidated EBITDA or total assets, or determining
other compliance with this Agreement (including the determination of compliance
with any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom, but excluding
determination of compliance with Section 4.2 in accordance with the terms
thereof) in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio, the amount or availability of the Applicable Amount
or any other basket based on Consolidated EBITDA or total assets, and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Company (the Company’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Company and its Subsidiaries) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Company has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated. Notwithstanding the foregoing, nothing contained in Section 1.7
shall modify the requirements contained in Section 4.2, except as stated
explicitly therein.

 

  Section 1.8 Certain Determinations.

(a) For purposes of determining compliance with any of the covenants set forth
in Article V or Article VI (including in connection with any Incremental
Facility) at any time (whether at the time of incurrence or thereafter), any
Lien, Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the categories
permitted pursuant to Article V or Article VI (including in connection with any
Incremental Facility), the Company (i) shall in its sole discretion determine
under which category such Lien, Investment, Indebtedness, Disposition,
Restricted Payment or Affiliate

 

46



--------------------------------------------------------------------------------

transaction (or, in each case, any portion there) is permitted and (ii) shall be
permitted, in its sole discretion, to make any redetermination and/or to divide,
classify or reclassify under which category or categories such Lien, Investment,
Indebtedness, Disposition, Restricted Payment or Affiliate transaction is
permitted from time to time as it may determine and without notice to the
Administrative Agent or any Lender. For the avoidance of doubt, if the
applicable date for meeting any requirement hereunder or under any other Credit
Document falls on a day that is not a Business Day, compliance with such
requirement shall not be required until noon on the first Business Day following
such applicable date.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Total Leverage Ratio and/or
Interest Coverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence Based Amounts other than Incurrence Based Amounts
contained in Section 6.1 or Section 6.2.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

 

  Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but not jointly, agrees to
make revolving credit loans in Dollars (“Revolving Loans”) to the Borrowers from
time to time in an aggregate principal amount of up to FOUR HUNDRED FIFTY
MILLION DOLLARS ($450,000,000) (as increased from time to time as provided in
Section 2.22 and as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.6, the “Revolving Committed Amount”) for the
purposes hereinafter set forth (such facility, the “Revolving Facility”);
provided, however, that (i) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s Revolving Commitment Percentage of the
aggregate principal amount of outstanding Revolving Loans plus such Revolving
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans plus
such Revolving Lender’s Revolving Commitment Percentage of outstanding LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment and
(ii) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not exceed the Revolving Committed Amount
then in effect. Revolving Loans may consist

 

47



--------------------------------------------------------------------------------

of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as
the applicable Borrower may request, and may be repaid and reborrowed in
accordance with the provisions hereof; provided, however, the Revolving Loans
made on the Closing Date or any of the three (3) Business Days following the
Closing Date, may only consist of Alternate Base Rate Loans unless the Borrowers
deliver a funding indemnity letter, substantially in the form of Exhibit 2.1(a),
reasonably acceptable to the Administrative Agent not less than three
(3) Business Days prior to the Closing Date. LIBOR Rate Loans shall be made by
each Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Company shall request a Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by fax) to the Administrative Agent not later than (A) with respect to any
Revolving Loan borrowings requested to be made on the Closing Date, 11:00 A.M.
on such Business Day and (B) for all other Revolving Loan borrowings, 11:00 A.M.
on the Business Day prior to the date of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) the applicable
Borrower, (E) the applicable wiring instructions for such borrowing and
(F) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor. If the applicable Borrower shall fail to specify in
any such Notice of Borrowing (1) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (2) the Type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Revolving Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base Rate
Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

(iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the

 

48



--------------------------------------------------------------------------------

Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 9.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent by
crediting the account of the applicable Borrower on the books of such office (or
such other account that the Company may designate in writing to the
Administrative Agent pursuant to the Notice of Borrowing or otherwise) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(c) Repayment. Revolving Loans may be borrowed, repaid and reborrowed during the
Commitment Period, subject to Section 2.7(a). The principal amount of all
Revolving Loans shall be due and payable in full on the Maturity Date, unless
accelerated sooner pursuant to Section 7.2.

(d) Interest. Subject to the provisions of Section 2.8, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Loan Notes; Covenant to Pay. Each Borrower’s obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(e). Each of
the Borrowers covenants and agrees to pay the Revolving Loans in accordance with
the terms of this Agreement.

 

  Section 2.2 Reserved.

 

  Section 2.3 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the

 

49



--------------------------------------------------------------------------------

Revolving Lenders shall participate in, standby Letters of Credit for the
account of the Borrowers (or a Subsidiary of the Company in accordance with
clause (i) below) from time to time upon request in a form acceptable to the
Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed TWENTY MILLION DOLLARS ($20,000,000)
(the “LOC Committed Amount”), (ii) the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations shall not at any time exceed the Revolving Committed Amount then
in effect, (iii) all Letters of Credit shall be denominated in Dollars or,
subject to Section 2.3(k), a Foreign Currency and (iv) Letters of Credit shall
be issued for any lawful corporate purposes and shall be issued as standby
letters of credit, including in connection with workers’ compensation and other
insurance programs. Except as otherwise expressly agreed in writing upon by all
the Revolving Lenders, no Letter of Credit shall have an original expiry date
more than twelve (12) months from the date of issuance subject to automatic
renewal by operation of the terms of the applicable Letter of Credit to a date
not more than twelve (12) months from the date of extension; provided, however,
so long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the applicable Borrower;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is thirty
(30) days prior to the Maturity Date. Each Letter of Credit shall comply with
the related LOC Documents. The issuance and expiry date of each Letter of Credit
shall be a Business Day. Each Letter of Credit issued hereunder shall be in a
minimum original face amount of $25,000 or such lesser amount as approved by the
Issuing Lender. The Borrowers’ Reimbursement Obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement. Wells Fargo shall be the Issuing Lender on all Letters of Credit
issued after the Closing Date. The Existing Letters of Credit shall, as of the
Closing Date, be deemed to have been issued as Letters of Credit hereunder and
subject to and governed by the terms of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance (or such lesser time as agreed to by the Issuing
Lender). The Issuing Lender will promptly upon request provide to the
Administrative Agent for dissemination to the Revolving Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

50



--------------------------------------------------------------------------------

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any Collateral relating thereto, in each case in an amount equal to its
Revolving Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its Revolving Commitment Percentage of the obligations
arising under such Letter of Credit; provided that any Person that becomes a
Revolving Lender after the Closing Date shall be deemed to have purchased a
Participation Interest in all outstanding Letters of Credit on the date it
becomes a Lender hereunder and any Letter of Credit issued on or after such
date, in each case in accordance with the foregoing terms. Without limiting the
scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrowers to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The Borrowers shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit if notified prior to 3:00 P.M. on a Business Day or, if after
3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrowers shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Company shall immediately notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Borrowers shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. The Borrowers’
Reimbursement Obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrowers may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Borrowers to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Administrative Agent
will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in

 

51



--------------------------------------------------------------------------------

immediately available funds, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the Business Day such notice is received by such Revolving Lender from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received. If such Revolving
Lender does not pay such amount to the Administrative Agent for the account of
the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate equal to the Alternate Base Rate. Each Revolving
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Repayment with Revolving Loans. On any day on which a Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations. Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith

 

52



--------------------------------------------------------------------------------

fund its Participation Interests in the outstanding LOC Obligations on the
Business Day such notice to fund is received by such Revolving Lender from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received; provided, further,
that in the event any Lender shall fail to fund its Participation Interest as
required herein, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall automatically bear interest payable by such
Revolving Lender to the Administrative Agent for the account of the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender and
the applicable Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each documentary Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including, without limitation, Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Company; provided that, notwithstanding such statement, the Borrowers shall
be the actual account parties for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Borrowers’ Reimbursement
Obligations hereunder with respect to such Letter of Credit.

(j) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Issuing Lender may, after giving effect to any reallocation in accordance
with Section 2.21(a)(iv), require the Borrowers to cash collateralize the
Fronting Exposure pursuant to Section 2.20.

 

53



--------------------------------------------------------------------------------

(k) The Company may request, and the Issuing Lender may issue, Letters of Credit
denominated in any Foreign Currency (any such Letter of Credit, a “Foreign
Currency Letter of Credit”), subject to the following provisions:

(i) all provisions of Section 2.3 shall be satisfied with respect to such
Foreign Currency Letter of Credit;

(ii) any drawing under any Foreign Currency Letter of Credit shall be deemed to
be a drawing under a Letter of Credit hereunder in Dollars in an amount equal to
the Dollar Equivalent of such drawing, and such drawing shall be reimbursed or
repaid with Revolving Loans as provided in Sections 2.3(d) and (e) hereof as if
such drawing had been made in Dollars in an amount equal to the Dollar
Equivalent of such drawing;

(iii) for purposes of determining the LOC Obligations attributable to the
Foreign Currency Letters of Credit at any time, such LOC Obligations shall be
equal to the sum of (A) the maximum Dollar Equivalent which is, or at any time
thereafter may become, available to be drawn under the Foreign Currency Letters
of Credit then outstanding, assuming compliance with all requirements for
drawings referred to in all such Foreign Currency Letters of Credit plus (B) the
aggregate Dollar Equivalent of all drawings under the Foreign Currency Letters
of Credit honored by the Issuing Lender but not theretofore reimbursed;

(iv) the obligation of the Borrowers to reimburse the Issuing Lender for each
drawing under such Foreign Currency Letter of Credit shall be absolute,
unconditional and irrevocable under all circumstances, including, without
limitation, any adverse change in the relevant exchange rates or in the
availability of any such Foreign Currency to the Borrowers or any Subsidiary or
in the relevant currency markets generally;

(v) within five days of demand therefor by the Issuing Lender, the Borrowers
shall reimburse the Issuing Lender for any costs, expenses, losses or
liabilities (including foreign currency exchange costs and losses) incurred by
the Issuing Lender in connection with any drawing under such Foreign Currency
Letter of Credit and the reimbursement of such drawing in Dollars rather than
the applicable Foreign Currency, including, without limitation, any costs,
expenses, losses or liabilities resulting from the determination of the Spot
Rate two Business Days prior to the date a drawing under such Foreign Currency
Letter of Credit is reimbursed; and

(vi) any request for a Letter of Credit in a currency other than Dollars shall
be made to the Administrative Agent and the Issuing Lender not later than
11:00 a.m. five (5) Business Days prior to the date of the desired Extension of
Credit (or such earlier date as may be agreed by the Administrative Agent and
the Issuing Lender in their sole discretion). The Administrative Agent and the
Issuing Lender shall promptly notify the Company of the response to any request
pursuant to this Section.

 

54



--------------------------------------------------------------------------------

  Section 2.4 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, may, in its
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section, make certain revolving credit loans to the Borrowers (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed TWENTY MILLION DOLLARS
($20,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount then in effect. Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Company not later than 12:00 P.M. on any Business Day requesting that a
Swingline Loan be made, the Swingline Lender will make Swingline Loans available
to the applicable Borrower on the same Business Day such request is received by
the Administrative Agent. Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 (or the remaining available amount of the Swingline
Committed Amount if less) and in integral amounts of $100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the earlier of (A) the Maturity Date and (B) fifteen (15) days
following such borrowing. The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Company and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrowers shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M.

 

55



--------------------------------------------------------------------------------

on the Business Day next succeeding the date such notice is received
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith. In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrowers on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to, if paid within two (2) Business Days of the date
of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate. The Borrowers shall have
the right to repay the Swingline Loan in whole or in part from time to time in
accordance with Section 2.7(a).

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be evidenced
by this Agreement and, upon request of the Swingline Lender, by a duly executed
promissory note of the Borrowers in favor of the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Exhibit 2.4(d). Each of the Borrowers covenants and agrees to pay the
Swingline Loans in accordance with the terms of this Agreement.

 

56



--------------------------------------------------------------------------------

(e) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Swingline Lender may require the Borrowers to cash collateralize the
outstanding Fronting Exposure pursuant to Section 2.20.

 

  Section 2.5 Fees.

(a) Commitment Fee. Subject to Section 2.21, in consideration of the Revolving
Commitments, the Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Commitment
Fee”) in an amount equal to the Applicable Margin per annum on the average daily
unused amount of the Revolving Committed Amount. The Commitment Fee shall be
calculated quarterly in arrears. For purposes of computation of the Commitment
Fee, LOC Obligations shall be considered usage of the Revolving Committed Amount
but Swingline Loans shall not be considered usage of the Revolving Committed
Amount. The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.

(b) Letter of Credit Fees. Subject to Section 2.21, in consideration of the LOC
Commitments, the Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrowers shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.125% per annum on the average daily maximum amount available
to be drawn under each such Letter of Credit issued by it. The Issuing Lender
Fees and the Letter of Credit Facing Fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter.

(d) Administrative Fee. The Borrowers agree to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

 

  Section 2.6 Commitment Reductions.

(a) Voluntary Reductions. The Borrowers shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than three (3) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable)

 

57



--------------------------------------------------------------------------------

of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction which shall be in a minimum
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof and shall
be irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Revolving Loans made on the effective
date thereof, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations would
exceed the Revolving Committed Amount then in effect. Any reduction in the
Revolving Committed Amount shall be applied to the Commitment of each Revolving
Lender according to its Revolving Commitment Percentage.

(b) LOC Committed Amount. If the Revolving Committed Amount is reduced below the
then current LOC Committed Amount, the LOC Committed Amount shall automatically
be reduced by an amount such that the LOC Committed Amount equals the Revolving
Committed Amount.

(c) Swingline Committed Amount. If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.

(d) Maturity Date. The Revolving Commitments, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the Maturity Date.

 

  Section 2.7 Prepayments.

(a) Optional Repayments. The Borrowers shall have the right to repay the
Revolving Loans and Swingline Loans in whole or in part from time to time;
provided, however, that each partial prepayment or repayment of (i) Revolving
Loans that are Alternate Base Rate Loans shall be in a minimum principal amount
of $500,000 and integral multiples of $100,000 in excess thereof (or the
remaining outstanding principal amount), (ii) Revolving Loans that are LIBOR
Rate Loans shall be in a minimum principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining outstanding principal
amount) and (iii) Swingline Loans shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof (or the remaining
outstanding principal amount). The Company shall give three Business Days’
irrevocable notice of prepayment in the case of LIBOR Rate Loans and same-day
irrevocable notice on any Business Day in the case of Alternate Base Rate Loans,
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). To the extent the Borrowers elect to repay the Revolving Loans
and/or Swingline Loans, amounts prepaid under this Section shall be applied to
the Revolving Loans and/or Swingline Loans, as applicable of the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages.
Within the foregoing parameters, prepayments under this Section shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All

 

58



--------------------------------------------------------------------------------

prepayments under this Section shall be subject to Section 2.15, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the Borrowers shall immediately prepay the Revolving
Loans and Swingline Loans and (after all Revolving Loans and Swingline Loans
have been repaid) cash collateralize the LOC Obligations in an amount sufficient
to eliminate such excess (such prepayment to be applied as set forth in clause
(ii) below).

(ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows: (1) first to the
outstanding Swingline Loans, (2) second to the outstanding Revolving Loans and
(3) third to cash collateralize the LOC Obligations. Within the parameters of
the applications set forth above, prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section shall be subject
to Section 2.15 and be accompanied by interest on the principal amount prepaid
through the date of prepayment, but otherwise without premium or penalty.

(c) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrowers obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.

 

  Section 2.8 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) Upon the occurrence and during the continuance of a (i) Bankruptcy Event or
a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the

 

59



--------------------------------------------------------------------------------

Default Rate and (ii) any other Event of Default hereunder, at the option of the
Required Lenders, the principal of and, to the extent permitted by law, interest
on the Loans and any other amounts owing hereunder or under the other Credit
Documents shall automatically bear interest, at a per annum rate which is equal
to the Default Rate, in each case from the date of such Event of Default until
such Event of Default is waived in accordance with Section 9.1. Any default
interest owing under this Section 2.8(b) shall be due and payable on the earlier
to occur of (x) demand by the Administrative Agent (which demand the
Administrative Agent shall make if directed by the Required Lenders) and
(y) each Maturity Date.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

 

  Section 2.9 Conversion Options.

(a) The Borrowers may, in the case of Revolving Loans, elect from time to time
to convert Alternate Base Rate Loans to LIBOR Rate Loans or to continue LIBOR
Rate Loans, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least three Business Days prior to the proposed date of conversion or
continuation. In addition, the Borrowers may elect from time to time to convert
all or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 A.M. one
(1) Business Day prior to the proposed date of conversion. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. If the date upon which a LIBOR Rate Loan is to be
converted to an Alternate Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan. All or
any part of outstanding Alternate Base Rate Loans may be converted as provided
herein; provided that (i) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $500,000 or a whole
multiple of $1,000,000 in excess thereof. All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Company shall fail

 

60



--------------------------------------------------------------------------------

to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall be automatically converted to Alternate Base Rate Loans at the end
of the applicable Interest Period with respect thereto.

 

  Section 2.10 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be prima facie evidence thereof in the
absence of demonstrable error. The Administrative Agent shall, at the request of
the Company, deliver to the Borrowers a statement showing the computations used
by the Administrative Agent in determining any interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrowers or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans

 

61



--------------------------------------------------------------------------------

or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

 

  Section 2.11 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement shall be applied, first, to any fees then due
and owing by the Borrowers pursuant to Section 2.5, second, to interest then due
and owing hereunder of the Borrowers and, third, to principal then due and owing
hereunder and under this Agreement of the Borrowers. Each payment on account of
any fees pursuant to Section 2.5 shall be made pro rata in accordance with the
respective amounts due and owing (except as to the Letter of Credit Facing Fees
and the Issuing Lender Fees which shall be paid to the Issuing Lender). Each
optional repayment by the Borrowers on account of principal of and interest on
the Revolving Loans shall be applied to such Loans on a pro rata basis and, to
the extent applicable, in accordance with the terms of Section 2.7(a) hereof.
Each mandatory prepayment on account of principal of the Loans shall be applied
to such Loans, as applicable, on a pro rata basis and, to the extent applicable,
in accordance with Section 2.7(b). All payments (including prepayments) to be
made by the Borrowers on account of principal, interest and fees shall be made
without defense, set-off or counterclaim (except as provided in Section 2.15)
and shall be made to the Administrative Agent for the account of the Lenders at
the Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the application of default interest pursuant to Section 2.8) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall

 

62



--------------------------------------------------------------------------------

automatically terminate and the Loans (with accrued interest thereon) and all
other amounts under the Credit Documents (including, without limitation, the
maximum amount of all contingent liabilities under Letters of Credit) shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrowers.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount

 

63



--------------------------------------------------------------------------------

equal to its pro rata share (based on the proportion that the then outstanding
Loans and LOC Obligations held by such Lender or the outstanding obligations
payable to such Bank Product Provider bears to the aggregate then outstanding
Loans and LOC Obligations and obligations payable under all Bank Products) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above; and (c) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (i) first, to
reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (ii) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section. Notwithstanding the
foregoing terms of this Section, only Collateral proceeds and payments under the
Guaranty (as opposed to ordinary course principal, interest and fee payments
hereunder) shall be applied to obligations under any Bank Product. Amounts
distributed with respect to any Bank Product Debt shall be the last Bank Product
Amount reported to the Administrative Agent; provided that any such Bank Product
Provider may provide an updated Bank Product Amount to the Administrative Agent
prior to payments made pursuant to this Section. The Administrative Agent shall
have no obligation to calculate the amount to be distributed with respect to any
Bank Product Debt, but may rely upon written notice of the amount (setting forth
a reasonably detailed calculation) from the applicable Bank Product Provider. In
the absence of such notice, the Administrative Agent may assume the amount to be
distributed is the Bank Product Amount last reported to the Administrative
Agent.

 

  Section 2.12 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Alternate
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such

 

64



--------------------------------------------------------------------------------

Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under subsections (a) and (b) of this Section shall be prima
facie evidence thereof, conclusive, absent demonstrable error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.5(c) are several and not joint.
The failure of any Lender to make any Loan, to fund any such participation or to
make any such payment under Section 9.5(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

65



--------------------------------------------------------------------------------

  Section 2.13 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the applicable Borrower
has requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Company shall have notified the Administrative Agent upon receipt of such
telephone notice that it or another Borrower wishes to rescind or modify its
request regarding such LIBOR Rate Loans, any Loans that were requested to be
made as LIBOR Rate Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall remain as or be converted into Alternate Base Rate Loans. Until any such
notice has been withdrawn by the Administrative Agent, no further Loans shall be
made as, continued as, or converted into, LIBOR Rate Loans for the Interest
Periods so affected.

 

  Section 2.14 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject the Administrative Agent, any Lender, the Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party under any Credit Document to any (or any increase in any) Other
Connection Taxes with respect to any Credit Document, any Letter of Credit or
any participation in any Loan or a Letter of Credit (except for the imposition
of, or any change in the rate of, any Net Income Tax); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or, in the case of clause
(ii), any Loan or any participation in any Loan) or of maintaining its
obligation to make any such Loan), or

 

66



--------------------------------------------------------------------------------

to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Administrative Agent, Lender, the Issuing
Lender or other recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Administrative Agent, Lender, the Issuing
Lender, or other recipient, the Borrowers will pay to such Administrative Agent,
Lender, the Issuing Lender or other recipient, as the case may be, such
additional amount or amounts as will compensate such Administrative Agent,
Lender, Issuing Lender or other recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liqudity), then from time to time the Borrowers will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered, as the case may be, to the extent that such
Lender or the Issuing Lender fails to make a demand for such compensation more
than nine (9) months after becoming aware of such Change in Law giving arise to
such increased costs or reductions.

 

67



--------------------------------------------------------------------------------

  Section 2.15 Compensation for Losses; Eurocurrency Liabilities.

(a) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Company or the applicable Borrower; or

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 2.19;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

(b) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of each LIBOR Loan
equal to the actual costs of such reserves allocated to such LIBOR Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such LIBOR Loan, provided the Company shall have received at least
fifteen (15) days prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant interest payment date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.

 

68



--------------------------------------------------------------------------------

  Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, provided that if
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction
and timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Issuing
Lender, Lender (or each of its beneficial owners), as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made. A certificate as to the amount of such withholding or deduction that is an
Indemnified Tax delivered by the Withholding Agent to the Borrowers (with, if
the Withholding Agent is not the Administrative Agent, a copy to the
Administrative Agent), shall be conclusive absent manifest error.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error. The Borrowers shall also indemnify the
Administrative Agent, within 10 days after demand therefor, for any amount which
a Lender or the Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by paragraph (d) below; provided that, such
Lender or the Issuing Lender, as the case may be, shall indemnify the Borrowers
to the extent of any payment any Borrower makes to the Administrative Agent
pursuant to this sentence. In addition, the Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
demand therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or Issuing Lender as a
result of any failure of any Credit Party to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,

 

69



--------------------------------------------------------------------------------

pursuant to clause (e), documentation evidencing the payment of Taxes.
Notwithstanding the foregoing, the Credit Parties shall not be liable for any
penalties, interest or expenses imposed or incurred as a result of the willful
misconduct or gross negligence of the Administrative Agent or any Lender.

(d) Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall indemnify the Administrative Agent within 10 days after demand
therefor, for the full amount of any Excluded Taxes attributable to such Lender
that are payable or paid by the Administrative Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing Lender, as the case may be, under any Credit Document against any
amount due to the Administrative Agent under this paragraph (d). The agreements
in paragraph (d) shall survive the resignation and/or replacement of the
Administrative Agent.

(e) Evidence of Payments. As soon as reasonably practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section,
the Company shall deliver to the Administrative Agent the original or a
certified copy (certified by the Company) of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f) Status of Lenders. Each Foreign Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments made under any Credit
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding Tax other than the U.S. federal withholding Tax, the completion,
execution and submission of such forms shall not be required if in the Foreign
Lender’s judgment such completion, execution or submission would subject such
Foreign Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Foreign Lender.

Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Borrower,

 

70



--------------------------------------------------------------------------------

(i) each Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(ii) each Foreign Lender (other than a Foreign Lender that is a U.S. Person)
shall, to the extent it is legally entitled to do so, deliver to the Company and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent), whichever of the following is applicable:

(A) properly completed and duly executed originals of Internal Revenue Service
Form W-8BEN or W-BEN-E, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party;

(B) properly completed and duly executed originals of Internal Revenue Service
Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and duly executed originals of Internal Revenue Service
Form W-8BEN or W-BEN-E, as applicable;

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), properly completed and duly executed originals of
Internal Revenue Service Form W-8IMY, accompanied by an Internal Revenue Service
Form W-8ECI, Internal

 

71



--------------------------------------------------------------------------------

Revenue Service Form W-8BEN or W-BEN-E, as applicable, and, U.S. Tax Compliance
Certificate, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable, in each case in accordance
with this Section 2.16(f); provided that if the Foreign Lender is a partnership
(and not a participating Lender) and one or more beneficial owners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
beneficial owner; or

(E) executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the applicable Borrower to determine
the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall provide a new
form or certification in accordance with this Section 2.16(f) or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid by any Credit Party pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of additional amounts or indemnity payments made under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant

 

72



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund), provided that such
indemnifying party, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over pursuant to this
Section (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent, the Issuing Lender or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the Administrative Agent, Issuing Lender or Lender in a
less favorable net after-Tax position than the Administrative Agent, Issuing
Lender or Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Borrower or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of any obligations thereunder.

 

  Section 2.17 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.3, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the

 

73



--------------------------------------------------------------------------------

transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

(d) Nothing in this Section is intended to limit the Reimbursement Obligation of
the Borrowers contained in Section 2.3(d) hereof. The obligations of the Credit
Parties under this Section shall survive the termination of this Agreement. No
act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lender and the Lenders to
enforce any right, power or benefit under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or any such
Lender arising out of the gross negligence or willful misconduct of the Issuing
Lender (including action not taken by the Issuing Lender or such Lender), as
determined by a court of competent jurisdiction or pursuant to arbitration.

 

  Section 2.18 Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Company thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate

 

74



--------------------------------------------------------------------------------

Base Rate Loans. Each Borrower hereby agrees to promptly pay any Lender, upon
its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this Section
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate (which certificate shall include a description of
the basis for the computation) as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Company shall be prima facie evidence thereof in the absence of demonstrable
error. Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office) to avoid or to minimize any amounts
which may otherwise be payable pursuant to this Section; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.

 

  Section 2.19 Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Company to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, (ii) the Company is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, (iii) any Lender becomes a Defaulting
Lender or (iv) any Lender (other than Wells Fargo) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of Section 9.1, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign (at par) and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related
Credit

 

75



--------------------------------------------------------------------------------

Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(A) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.6;

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;

(D) in the case of any such assignment resulting from a Lender’s failure to
consent as described in clause (iv), the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,
waiver or consent; and

(E) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

  Section 2.20 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, any Issuing Lender or
the Swingline Lender, the Borrowers shall Cash Collateralize all Fronting
Exposure (after giving effect to Section 2.21(b) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts with the Administrative Agent. Each of the Borrowers, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligations to
which such Cash Collateral may be applied pursuant to clause (c) below. If at
any time the Administrative Agent, any Issuing Lender or the Swingline Lender
reasonably determines that Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured

 

76



--------------------------------------------------------------------------------

thereby, the Borrowers or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, any Issuing Lender or the Swingline Lender,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral (which determination shall be confirmed by any Issuing
Lender or Swingline Lender affected by such release of Cash Collateral);
provided, however, that, subject to Section 2.21, the Person providing Cash
Collateral and each applicable Issuing Lender or Swingline Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

  Section 2.21 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, after giving effect to
any reallocation pursuant to clause (iv) below, to Cash

 

77



--------------------------------------------------------------------------------

Collateralize the Issuing Lender’s or Swingline Lender’s Fronting Exposure in
accordance with Section 2.20; fourth, as the Company may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement and (y) subject to the
operation of Section 2.21(a)(iv), Cash Collateralize the Issuing Lender’s and
the Swingline Lender’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement in
accordance with Section 2.20; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any Issuing Lenders or
the Swingline Lender against that Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and such Loans were made or the related Letters of Credit were
issued at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LOC
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LOC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LOC Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.21(a) (iv). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Commitment Fees. (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender.

 

78



--------------------------------------------------------------------------------

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
Section 2.20.

(C) Reallocation of Fees. With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below and
(y) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s LOC Obligations and Swingline Loans shall
automatically be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Committed Funded Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.30, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure (after giving effect to any partial reallocation
pursuant to clause (iv) above) in accordance with the procedures set forth in
Section 2.20 for so long as such LOC Obligations are outstanding.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and Issuing Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such

 

79



--------------------------------------------------------------------------------

other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

  Section 2.22 Incremental Facility.

(a) Revolving Facility Increases. Subject to the terms and conditions set forth
in clause (b) hereof, the Borrowers shall have the right, at any time and from
time to time (but not to exceed six (6) increases in the aggregate) prior to the
Maturity Date, to incur additional Indebtedness under this Agreement in the form
of an increase to the Revolving Committed Amount (each, a “Revolving Facility
Increase”) by an aggregate principal amount for all such Revolving Facility
Increases of up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).

(b) Terms and Conditions. The following terms and conditions shall apply to any
Revolving Facility Increase: (i) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Revolving Facility Increase
(or, to the extent constituting a Revolving Facility Increase to finance a
Limited Condition Acquisition, the foregoing condition, other than with respect
to the absence of a Payment Event of Default or a Bankruptcy Event, shall be
satisfied at the time of signing of the applicable acquisition agreement related
to such Limited Condition Acquisition), (ii) the other terms and documentation
(other than the Applicable Margin, which shall be determined as set forth below
in clause (c)) in respect of any Revolving Facility Increase, to the extent not
consistent with the Revolving Facility Increase, will be reasonably satisfactory
to the Administrative Agent or apply solely to periods after the Maturity Date,
(iii) any loans made pursuant to a Revolving Facility Increase shall constitute
Credit Party Obligations and will be secured and guaranteed with the other
Credit Party Obligations on a pari passu or junior basis, (iv) any Lenders
providing such Revolving Facility Increase shall be entitled to the same voting
rights as the existing Revolving Lenders and shall be entitled to receive
proceeds of prepayments on the same basis as the existing Revolving Lenders,
(v) subject to clause (i) above, the conditions to Extensions of Credit in
Section 4.2 shall have been satisfied, (vi) any such Revolving Facility Increase
shall be in a minimum principal amount of $25,000,000 (or the amount then
remaining available for such increase) and (vii) the Administrative Agent shall
have received, to the extent reasonably requested, (A) an opinion or opinions
(including, if reasonably requested by the Administrative Agent, local counsel
opinions) of counsel for the Credit Parties, addressed to the Administrative
Agent and the Lenders, in form and substance acceptable to the Administrative
Agent and (B) any authorizing corporate documents as the Administrative Agent
may reasonably request.

 

80



--------------------------------------------------------------------------------

(c) Applicable Margin and Yield. The Applicable Margin relating to the
Incremental Loans under any Revolving Facility Increase (such Loans,
“Incremental Revolving Loans”) may exceed the Applicable Margin relating to the
Revolving Commitments in effect prior to the effective date of the Incremental
Revolving Increase so long as, in the event that the Effective Yield for such
Incremental Revolving Loans is greater than the Effective Yield applicable to
all Revolving Loans immediately prior to the effective date of the Revolving
Facility Increase by more than 50 basis points, then the Effective Yield for
such Revolving Loans shall be increased to the extent necessary so that the
Effective Yield for such Revolving Loans is equal to the Effective Yield for
such Incremental Revolving Loans minus 0.50% per annum.

(d) Revolving Facility Increase Participations. In connection with the closing
of any Revolving Facility Increase, the outstanding Revolving Loans and
Participation Interests shall be reallocated by causing such fundings and
repayments (which shall not be subject to any processing and/or recordation
fees) among the Revolving Lenders (which the Company shall be responsible for
any costs arising under Section 2.15 resulting from such reallocation and
repayments) of Revolving Loans as necessary such that, after giving effect to
such Revolving Facility Increase, each Revolving Lender will hold Revolving
Loans and Participation Interests based on its Revolving Commitment Percentage
(after giving effect to such Revolving Facility Increase).

(e) Participation. The Company may invite (x) existing Lenders; provided, that
no existing Lender shall have any obligation to provide all or any portion of
such Revolving Facility Increase or (y) other banks, financial institutions and
investment funds reasonably acceptable (such consent not to be unreasonably
withheld or delayed) to the Administrative Agent to join this Credit Agreement
as Lenders hereunder for any portion of such Revolving Facility Increase;
provided that such other banks, financial institutions and investment funds
shall enter into such joinder agreements to give effect thereto as the
Administrative Agent may reasonably request.

(f) Incremental Revolving Tranche. Solely to the extent a Revolving Facility
Increase is used to finance a Limited Condition Acquisition, and the conditions
set forth in Section 4.2 applicable to Extensions of Credit (other than pursuant
to Revolving Facility Increases in connection with a Limited Condition
Acquisition) cannot be met at the time such Revolving Facility Increase is to be
funded (but such Revolving Facility Increase could be consummated in accordance
with the terms thereof and of this Agreement), such Revolving Facility Increase
shall constitute a separate tranche of Revolving Loans and Revolving Commitments
(an “Incremental Revolving Tranche”) from the existing Revolving Loans and
Revolving Commitments.

(g) Amendments. The Administrative Agent is authorized to enter into, on behalf
of the Lenders, any amendment to this Credit Agreement or any other Credit
Document as may be necessary to incorporate the terms of any such Revolving
Facility Increase.

 

81



--------------------------------------------------------------------------------

  Section 2.23 MIRE Events.

Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Properties, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of Incremental Revolving Loans or
any other incremental credit facilities hereunder pursuant to Section 2.22 or
otherwise, but excluding (i) any continuation or conversion of Loans under
Section 2.9, (ii) the making of any Revolving Loans or Swingline Loans or
(iii) the issuance, renewal or extension of Letters of Credit) shall be subject
to (and conditioned upon) (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgaged Properties
as required by laws relating to flood insurance and as otherwise reasonably
required by the Administrative Agent or any Lender and (2) the Administrative
Agent shall have received written confirmation from each Lender that flood
insurance due diligence and flood insurance compliance has been completed by
such Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

  Section 3.1 Financial Condition.

(a) (i) The audited Consolidated financial statements of the Company and its
Subsidiaries for the fiscal years ended December 31, 2015 together with the
related Consolidated statements of income or operations, equity and cash flows
for the fiscal years ended on such dates, (ii) the unaudited Consolidated
financial statements of the Company and its Subsidiaries for the year-to-date
period ending on the last day of the quarter that ended at least forty-five
(45) days prior to the Closing Date, together with the related Consolidated
statements of income or operations, equity and cash flows for the year-to-date
period ending on such date and (iii) a pro forma balance sheet of the Company
and its Subsidiaries as of the last day of the quarter that ended at least
forty-five (45) days prior to the Closing Date:

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and

(B) fairly present the financial condition of the Company and its Subsidiaries,
as applicable, as of the date thereof (subject, in the case of the unaudited
financial statements, to normal year-end adjustments and the absence of
footnotes) and results of operations for the period covered thereby.

 

82



--------------------------------------------------------------------------------

(b) The five-year projections of the Credit Parties and their Subsidiaries
(prepared on a quarterly basis for the first year following the Closing Date and
on an annual basis thereafter for the term of this Agreement) delivered to the
Lenders on or prior to the Closing Date were prepared based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

  Section 3.2 No Material Adverse Effect.

Since December 31, 2015 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

  Section 3.3 Corporate Existence; Compliance with Law; Patriot Act Information.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (c) is duly qualified to conduct business and in good standing under the
laws of (i) the jurisdiction of its organization or formation, and (ii) each
other jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify or be in good standing in any such other jurisdiction
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the business or operations of the Company and its
Subsidiaries in such jurisdiction and (d) is in compliance with all Requirements
of Law, organizational documents, government permits and government licenses
except to the extent such non-compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Set forth
on Schedule 3.3 as of the Closing Date, or as of the last date such Schedule was
required to be updated in accordance with Section 5.2, is the following
information for each Credit Party: the exact legal name and any former legal
names of such Credit Party in the four (4) months prior to the Closing Date, the
state or place of incorporation or organization, the type of organization, the
chief executive office, the principal place of business, the organization
identification number, the federal tax identification number and ownership
information (e.g. publicly held, if private or partnership, the owners and
partners of each of the Credit Parties).

 

  Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited

 

83



--------------------------------------------------------------------------------

liability company, partnership or corporate action to authorize the execution,
delivery and performance by it of the Credit Documents to which it is party.
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each Credit Party. Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

  Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any Material Contract of any Credit Party (except those as to which waivers
or consents have been obtained) except, in the case of Material Contracts, where
such violation could not reasonably be expected to result in a Material Adverse
Effect, (b) will not conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organization documents of the Credit Parties or any
material approval or material consent from any Governmental Authority relating
to such Person, and (c) will not result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law or Contractual Obligation other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens. No Default or Event of Default has occurred and is continuing.

 

  Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Credit Parties, threatened in writing by or against any
Credit Party or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to the Credit Documents or
any Extension of Credit or any of the Transactions, or (b) which could
reasonably be expected to have a Material Adverse Effect. No permanent
injunction, temporary restraining order or similar decree has been issued
against any Credit Party or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. Set forth on Schedule 3.6 is all
material litigation of the Company and its Subsidiaries as of the Closing Date.

 

  Section 3.7 Investment Company Act; etc.

No Credit Party is required to register under the Investment Company Act of
1940, as amended. No Credit Party is subject to regulation under the Federal
Power Act, the Interstate Commerce Act or any federal or state statute or
regulation limiting its ability to incur the Credit Party Obligations.

 

84



--------------------------------------------------------------------------------

  Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Company and its Subsidiaries (a) are not
engaged, principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and
(b) taken as a group do not own “margin stock” having a value that exceeds 25%
of the value of their assets.

 

  Section 3.9 ERISA.

Except as could not reasonably be expected to have a Material Adverse Effect
with respect to (i) or (ii), (i) neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and (ii) each Plan has complied with the applicable provisions of ERISA and the
Code. Except as could not, with respect to (i) or (ii), reasonably be expected
to have a Material Adverse Effect, (i) no termination of a Plan has occurred
resulting in any liability that has remained unpaid, and (ii) no Lien in favor
of the PBGC has arisen, during such five-year period. Except as could not
reasonably be expected to have a Material Adverse Effect: the present value of
all accrued benefits under each Plan (based on those assumptions used to fund
such Plans) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits; and neither any Credit Party
nor any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan.

 

  Section 3.10 Environmental Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (other than Excluded Joint Ventures) (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability on behalf of any Credit Party under, any Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries (other than Excluded Joint Ventures) at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination by Materials of
Environmental Concern at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (other than Excluded Joint Ventures)
(the “Business”).

 

85



--------------------------------------------------------------------------------

(c) Neither the Credit Parties nor their Subsidiaries have received any written
notice of actual violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Credit Parties or their Subsidiaries (other than Excluded Joint
Ventures) have knowledge or reason to reasonably expect that any such notice
will be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability on behalf of any Credit Party under any Environmental
Law, and no Materials of Environmental Concern have been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability on behalf of any Credit Party
under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company and its Subsidiaries (other than Excluded
Joint Ventures), threatened, under any Environmental Law to which any Credit
Party or any Subsidiary (other than Excluded Joint Ventures) is or could
reasonably be expected to be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary (other than Excluded Joint Ventures)in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability on behalf of any Credit Party under Environmental Laws.

 

  Section 3.11 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) to refinance existing Indebtedness of the Credit Parties and their
Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date and (c) for working capital and other general
corporate purposes of the Credit Parties and their Subsidiaries.

 

  Section 3.12 Subsidiaries; Joint Ventures; Partnerships.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 5.2. Information on the attached Schedule includes the following:
(a) the number of shares of each class of Equity Interests of each Credit Party
outstanding and (b) the number and percentage of outstanding shares of each
class of Equity Interests owned by the Company and its Subsidiaries in each
case,

 

86



--------------------------------------------------------------------------------

as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 5.2. The outstanding Equity Interests of all
such Subsidiaries are validly issued, fully paid and in the case of Subsidiaries
that are corporations, non-assessable, and are owned free and clear of all Liens
(other than Permitted Liens).

 

  Section 3.13 Ownership.

Each of the Credit Parties and its Subsidiaries (other than Excluded Joint
Ventures) is the owner of, and has good title to or a valid leasehold interest
in, all of its respective assets, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than Permitted Liens) and except where the
failure to have such good title could not reasonably be expected to have a
Material Adverse Effect. Each Credit Party and its Subsidiaries (other than
Excluded Joint Ventures) enjoys peaceful and undisturbed possession under all of
its leases and all such leases are valid and subsisting and in full force and
effect except where the failure to enjoy peaceful and undisturbed possession or
where such leases are not valid and subsisting and in full force and effect in
any case could not reasonably be expected to have a Material Adverse Effect.

 

  Section 3.14 Consent; Governmental Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrowers or the
making of the Guaranty hereunder or with the execution, delivery or performance
of any Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents), except where failure
to obtain such approval, consent, authorization or to make such filing could not
reasonably be expected to result in a Material Adverse Effect.

 

  Section 3.15 Taxes.

Each of the Credit Parties and its Subsidiaries (other than Excluded Joint
Ventures) has filed, or caused to be filed, all United States Federal and state
income tax returns and all other material tax returns (federal, state, local and
foreign) required to be filed and paid (a) all material amounts of material
taxes shown thereon to be due (including interest and penalties) and (b) all
other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes (i) that are not yet delinquent,
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP and
(iii) that are not material in amount. Except as set forth on Schedule 3.15,
none of the Credit Parties or their Subsidiaries is aware as of the Closing Date
of any material tax assessments proposed in writing against it or any of its
Subsidiaries (other than Excluded Joint Ventures).

 

87



--------------------------------------------------------------------------------

  Section 3.16 Collateral Representations.

(a) Intellectual Property. Set forth on Schedule 3.16(a), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 5.2, is a list of all federal registered or issued United States
and Canadian Intellectual Property (including all applications for registration
and issuance) owned by each of the Credit Parties (including the name/title,
current owner, registration or application number, and registration or
application date and such other information as reasonably requested by the
Administrative Agent).

(b) Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.16(b), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Credit Parties (including
the Credit Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Administrative Agent)
having a value in excess of $5,000,000.

(c) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts and Uncertificated Investment Property. Set forth on
Schedule 3.16(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Deposit Accounts (as defined in the UCC), Electronic Chattel Paper (as
defined in the UCC), Letter-of-Credit Rights (as defined in the UCC), Securities
Accounts (as defined in the UCC) and uncertificated Investment Property (as
defined in the UCC) of the Credit Parties, including the name of (i) the
applicable Credit Party, (ii) in the case of a Deposit Account, the depository
institution, (iii) in the case of Electronic Chattel Paper, the account debtor,
(iv) in the case of Letter-of-Credit Rights, the issuer or nominated person, as
applicable, and (v) in the case of a Securities Account or other uncertificated
Investment Property, the Securities Intermediary or issuer and the average
amount held in such Securities Account, as applicable.

(d) Commercial Tort Claims. Set forth on Schedule 3.16(d), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Credit Parties (detailing such Commercial Tort Claim
in such detail as reasonably requested by the Administrative Agent) where such
Credit Party has filed a claim with a Governmental Authority and reasonably
expects to receive a recovery in excess of $5,000,000.

(e) Pledged Equity Interests. Set forth on Schedule 3.16(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of (i) the issued and outstanding Equity
Interests owned by such Credit Party of each Subsidiary and (ii) all other
Equity Interests required to be pledged to the Administrative Agent pursuant to
the Security Documents.

 

88



--------------------------------------------------------------------------------

(f) Properties. Set forth on Schedule 3.16(f)(i), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 5.2, is a list of all Mortgaged Properties (including the Credit Party
owning such Mortgaged Property). Set forth on Schedule 3.16(f)(ii) is a list of
(i) each headquarter location of the Credit Parties (and an indication if such
location is leased or owned), (ii) each other location where any significant
administrative or governmental functions are performed (and an indication if
such location is leased or owned), (iii) each other location where the Credit
Parties maintain any books or records (electronic or otherwise) (and an
indication if such location is leased or owned) and (iv) each location where any
personal property Collateral (other than Collateral out-for-repair or
in-transit) is located at any premises owned or leased by a Credit Party with a
Collateral value in excess of $5,000,000 (and an indication whether such
location is leased or owned).

 

  Section 3.17 Solvency.

Before and after giving effect to the Transactions, (a) the Credit Parties,
taken as a whole, are solvent and able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and (b) the fair saleable value of the Credit Parties’ assets,
taken as a whole, measured on a going concern basis, exceeds all probable
liabilities as they become absolute and matured, including those to be incurred
pursuant to this Agreement. Before and after giving effect to the Transactions,
the Credit Parties, taken as a whole, do not have unreasonably small capital in
relation to the business in which they are or propose to be engaged. After
giving effect to the Transactions, the Credit Parties, taken as a whole, have
not incurred debts beyond their ability to pay such debts as they become due. In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.

 

  Section 3.18 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance in all
material respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq., and any foreign counterpart thereto. None of the Credit Parties or
their Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq, in each case, which could reasonably be expected to have a Material
Adverse Effect.

 

89



--------------------------------------------------------------------------------

  Section 3.19 Reserved.

 

  Section 3.20 Reserved.

 

  Section 3.21 Labor Matters.

None of the Credit Parties or their Subsidiaries (other than Excluded Joint
Ventures) (a) has suffered any strikes, walkouts or work stoppages within the
last five years or (b) has knowledge of any potential or pending strike, walkout
or work stoppage that in either case could reasonably be expected to result in a
Material Adverse Effect. No unfair labor practice complaint is pending against
any Credit Party or any of its Subsidiaries (other than Excluded Joint Ventures)
that could reasonably be expected to result in a Material Adverse Effect. There
are no strikes, walkouts or work stoppages pending or to the knowledge of the
Credit Parties threatened in writing against any Credit Party that could
reasonably be expected to result in a Material Adverse Effect.

 

  Section 3.22 Accuracy and Completeness of Information.

All written factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any Transaction,
is (when taken as a whole), or when furnished, will be true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information not materially misleading at such time in
light of the circumstances under which such information or data was furnished,
it being understood and agreed that for purposes of this Section 3.22, such
factual information and data shall not include projections (including financial
estimates, forecasts and/or any other forward-looking information) and
information of a general economic or general industry nature.

 

  Section 3.23 Insurance.

The insurance coverage of the Company and its Subsidiaries (other than Excluded
Joint Ventures) complies with the requirements set forth in Section 5.5(b).

 

  Section 3.24 Security Documents.

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered in the United States thereby to
the extent required hereby and thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization in the United States for each
Credit Party, the filing of appropriate assignments or notices with the United
States Patent and Trademark Office and the United States Copyright Office, and
the recordation of the Mortgage Instruments, in each case in favor of the
Administrative Agent, on behalf of the Lenders, (b) the Administrative Agent
obtaining control or possession over those items of Collateral in which a
security interest is perfected through control or possession and (c) taking such
other actions as are set forth in such

 

90



--------------------------------------------------------------------------------

Security Documents) perfected security interests and Liens in the United States
in favor of the Administrative Agent, for the benefit of the Secured Parties,
prior to all other Liens other than Permitted Liens in each case to the extent
required by the terms of this Agreement and the Security Documents and with
respect to Intellectual Property, (i) only if and to the extent a security
interest can be perfected by the filing of appropriate UCC financing statements
with the Secretary of State of the state of incorporation or organization for
each Credit Party and/or, in respect of applied for, issued or registered
Intellectual Property, a filing in the United States Patent and Trademark Office
or United States Copyright Office, and (ii) subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
required to establish a Lien on applied for, issued or registered Intellectual
Property acquired by a Credit Party after the Closing Date.

 

  Section 3.25 Classification of Senior Indebtedness.

If any Subordinated Debt is outstanding, the Credit Party Obligations constitute
“Senior Indebtedness”, “Designated Senior Indebtedness” or any similar
designation under and as defined in any agreement governing any Subordinated
Debt, if any and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

 

  Section 3.26 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries (other than Excluded Joint
Ventures) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as amended.
Neither any Credit Party nor any of its Subsidiaries (other than Excluded Joint
Ventures) is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

  Section 3.27 Compliance with OFAC Rules and Regulations.

(a) None of the Credit Parties or their Subsidiaries (other than Excluded Joint
Ventures) or their respective Affiliates is in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

(b) None of the Credit Parties or their Subsidiaries (other than Excluded Joint
Ventures) or their respective Affiliates (i) is a Sanctioned Person or a
Sanctioned Entity, (ii) has a more than 10% of its assets located in Sanctioned
Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Loan will be used, directly or, to the

 

91



--------------------------------------------------------------------------------

knowledge of the Credit Parties, indirectly, nor have any been used, (i) to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Entity or (ii) in furtherance of any
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of Foreign Corrupt
Practices Act or any other laws, rules, and regulations of any jurisdiction
applicable to the Credit Parties from time to time concerning or relating to
bribery or corruption.

 

  Section 3.28 Reserved.

 

  Section 3.29 Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance required by the Flood Disaster Protection Act
and otherwise reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent and each Lender as loss payee on behalf of the Lenders.

 

  Section 3.30 EEA Financial Institution.

No Credit Party is an EEA Financial Institution.

ARTICLE IV

CONDITIONS PRECEDENT

 

  Section 4.1 Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction or waiver of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account of the Swingline Lender requesting a promissory note, the
Swingline Loan Note, (iv) counterparts of the Security Agreement and the Pledge
Agreement, in each case conforming to the requirements of this Agreement and
executed by duly authorized officers of the Credit Parties or other Person, as
applicable and (v) counterparts of any other Credit Document, executed by the
duly authorized officers of the parties thereto.

 

92



--------------------------------------------------------------------------------

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Original certified certificates
of incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party, opinions as to perfection of the Liens granted to the Administrative
Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and Material
Contracts that constitute Indebtedness).

 

93



--------------------------------------------------------------------------------

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement and undated
stock or transfer powers duly executed in blank;

(v) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral; and

(vi) to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral to the extent required to be
perfected hereunder or under the Security Documents.

(e) Flood Determinations and Notices. With respect to any Mortgaged Property,
the Company shall provide to the Lenders (i) “Life of Loan” Federal Emergency
Management Agency Standard Flood Hazard determinations, (ii) notices, in the
form required under the flood insurance laws, about special flood hazard area
status and flood disaster assistance duly executed by each Credit Party and
(iii) if applicable, evidence of flood insurance in compliance with applicable
Requirements of Law and satisfactory to each Lender.

(f) [Reserved].

(g) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate executed by the chief financial officer or other
Authorized Officer

 

94



--------------------------------------------------------------------------------

approved by the Administrative Agent of the Company as to the financial
condition, solvency and related matters of the Credit Parties and their
Subsidiaries, after giving effect to the Transactions and the initial borrowings
under the Credit Documents, in substantially the form of Exhibit 4.1(f) hereto.

(h) Account Designation Notice. The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(j) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(including Indebtedness under the Existing Credit Agreement but excluding
Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in full
and all security interests related thereto shall be terminated on or prior to
the Closing Date.

(k) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Company as of the Closing Date, substantially in the form of Exhibit 4.1(j)
stating that (i) immediately after giving effect to this Agreement, the other
Credit Documents, and all the Transactions contemplated to occur on such date,
(A) no Default or Event of Default exists and (B) the Credit Parties are in pro
forma compliance with each of the initial financial covenants set forth in
Section 5.9 (as evidenced through detailed calculations of such financial
covenants on a schedule to such certificate) as of the last day of the quarter
ending at least forty-five (45) days preceding the Closing Date and (ii) each of
the other conditions precedent in Section 4.1 have been satisfied, except to the
extent the satisfaction of any such condition is subject to the judgment or
discretion of the Administrative Agent or any Lender.

(l) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5 to the extent invoiced.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

  Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit (provided, that solely in connection with an
initial drawing under an Incremental

 

95



--------------------------------------------------------------------------------

Revolving Tranche, clauses (a) and (b) (other than with respect to the absence
of a Payment Event of Default or a Bankruptcy Event) are only required to be
satisfied on the date the applicable acquisition agreement is signed, not on the
date of the related Extension of Credit):

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the other Credit Documents and which are contained
in any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been cured or waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount then in effect, (ii) the outstanding LOC
Obligations shall not exceed the LOC Committed Amount, and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Committed Amount.

(d) Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.22 shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (d), as applicable,
have been satisfied (provided that, solely in connection with an initial drawing
under a Revolving Facility Increase in connection with a Limited Condition
Acquisition, such certification for clauses (a) and (b) (other than with respect
to the absence of a Payment Event of Default or a Bankruptcy Event) shall relate
to the date the applicable acquisition agreement is signed, not the date of the
related Extension of Credit).

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have

 

96



--------------------------------------------------------------------------------

terminated, and (c) the Credit Party Obligations and all other amounts owing to
the Administrative Agent or any Lender hereunder are paid in full in cash (other
than contingent indemnity obligations for which no claim has been made), such
Credit Party shall, and shall cause each of their Subsidiaries (excluding
Excluded Joint Ventures), to:

 

  Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. No later than the earlier of (i) to the extent
applicable, the date the Company is required by the SEC to deliver its Form 10-K
for each fiscal year of the Company (beginning with the fiscal year ended
December 31, 2016) and (ii) ninety (90) days after the end of each fiscal year
of the Company (beginning with the fiscal year ended December 31, 2016), a copy
of the Consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year (beginning with the fiscal year ended December 31, 2016)
and the related Consolidated statements of income and retained earnings and of
cash flows of the Company and its Subsidiaries for such year, which shall be
audited by Pricewaterhouse Coopers LLP or another firm of independent certified
public accountants of nationally recognized standing, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification indicating
that the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification; provided, that the delivery within the time period specified
above of the Company’s annual report on Form 10-K for such fiscal year prepared
in accordance with the requirements therefor and filed with the Securities and
Exchange Commission, together with such certified public accountants’ opinion,
shall be deemed to satisfy the requirements of this Section 5.1(a);

(b) Quarterly Financial Statements. No later than the earlier of (i) to the
extent applicable, the date the Company is required by the SEC to deliver its
Form 10-Q for any fiscal quarter of the Company and (ii) forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Company, a
copy of the Consolidated balance sheet of the Company and its Subsidiaries as of
the end of such period and related Consolidated statements of income and
retained earnings and of cash flows for the Company and its Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form Consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year-end audit adjustments) and including management discussion
and analysis of operating results inclusive of operating metrics in comparative
form; provided, that the delivery within the time period specified above of the
Company’s Form 10-Q for such fiscal quarter filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this Section
5.1(b); and

(c) Annual Operating Budget and Cash Flow. Within ninety (90) days after the end
of each fiscal year (including the fiscal year ending December 31, 2016), a copy

 

97



--------------------------------------------------------------------------------

of the detailed annual operating budget or plan including cash flow projections
of the Company and its Subsidiaries for the next four fiscal quarter period
prepared on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan;

all such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal year-end audit
adjustments and the absence of footnotes) and to be prepared in reasonable
detail and, in the case of the annual and quarterly financial statements
provided in accordance with subsections (a) and (b) above, in accordance with
GAAP applied consistently throughout the periods reflected therein with changes
required or permitted by GAAP and further accompanied by a description of, and
an estimation of the effect on the financial statements on account of, a
material change, if any, in GAAP as provided in Section 1.3(b).

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Company through
electronic mail; provided that, upon the Administrative Agent’s request, the
Company shall provide paper copies of any documents required hereby to the
Administrative Agent.

 

  Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) [Intentionally Omitted].

(b) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer substantially in the form of Exhibit 5.2(b) stating that
(i) such financial statements present fairly the financial position of the
Company and its Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis and (ii) such Authorized Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and such certificate shall include the calculations in reasonable
detail required to indicate compliance with Section 5.9 as of the last day of
such period.

(c) Updated Schedules. Concurrently with or prior to the delivery of (i) the
financial statements referred to in Section 5.1(a) above, (A) an updated copy of
Schedule 3.16(a) if the Credit Parties have registered, applied for registration
of, acquired or otherwise obtained ownership of any federal registered, issued
or pending application for new United States or Canadian Intellectual Property
since the Closing Date or since such Schedule was last updated that is owned by
a Credit Party, as applicable and (B) an updated copy of Schedule 3.23 if the
Credit Parties or any of their Subsidiaries has materially altered or acquired
any material insurance policies since the Closing Date or

 

98



--------------------------------------------------------------------------------

since such Schedule was last updated and (ii) the financial statements referred
to in Sections 5.1(a) and 5.1(b) above, (A) an updated copy of Schedule 3.3 and
Schedule 3.12 if the Credit Parties or any of their Subsidiaries has formed or
acquired a new Subsidiary since the Closing Date or since such Schedule was last
updated, as applicable, (B) an updated copy of Schedule 3.16(b) if the Credit
Parties have obtained any Documents (as defined in the UCC), Instruments (as
defined in the UCC) or Tangible Chattel Paper (as defined in the UCC) since the
Closing Date or since such Schedule was last updated, as applicable, with a
value in excess of $5,000,000, (C) an updated copy of Schedule 3.16(c) if the
Credit Parties maintain any Deposit Accounts (as defined in the UCC), Electronic
Chattel Paper (as defined in the UCC), Letter-of-Credit Rights (as defined in
the UCC), Securities Accounts (as defined in the UCC) or uncertificated
Investment Property (as defined in the UCC) to the extent not otherwise set
forth on such Schedule as of the Closing Date or since such Schedule was last
updated, as applicable, with a value in excess of $5,000,000, (D) an updated
copy of Schedule 3.16(d) if the Credit Parties have filed suit with respect to
any Commercial Tort Claims reasonably expected to result in a judgment in excess
of $5,000,000 not otherwise set forth on such Schedule as of the Closing Date or
since such Schedule was last updated, as applicable, (E) an updated copy of
Schedule 3.16(e) to the extent required to be updated to make the representation
in Section 3.16(e) true and correct, (F) an updated copy of Schedule 3.16(f)(i)
to the extent any Credit Party is obligated to provide a mortgage or deed of
trust on any Property in accordance with Section 5.12 and (G) an updated copy of
Schedule 3.16(f)(ii) to the extent any Credit Party has a (1) headquarter
location, (2) location where any significant administrative or governmental
functions are performed, (3) location where any Credit Party maintains books or
records or (4) location where any personal property Collateral is located at any
premises owned or leased by a Credit Party with a Collateral value in excess of
$5,000,000 (and an indication whether such location is leased or owned), to the
extent not otherwise set forth on such Schedule as of the Closing Date or since
such Schedule was last updated, as applicable.

(d) Regulatory Reports. Promptly upon their becoming available, all material
regulatory reports provided to or received from any Governmental Authority with
jurisdiction over the Credit Parties where such Credit Party is reasonably
likely to incur a material liability as a result thereof or in connection
therewith.

(e) Calculations. Within ninety (90) days after the end of each fiscal year of
the Company, a certificate containing information including the amount of all
Restricted Payments, Investments (including Permitted Acquisitions), Asset
Dispositions in an aggregate amount in excess of $5,000,000 and Consolidated
Capital Expenditures and Maintenance Capital Expenditures that were made during
the prior fiscal year and amounts received in excess of $5,000,000 in the
aggregate in connection with any Recovery Event during the prior fiscal year. It
is understood and agreed that nothing contained in this clause (e) shall
preclude the Company from reallocating any Restricted Payment, Investment or
Asset Disposition from one permitted basket to another permitted basket after
delivery of any certificate referenced above.

 

99



--------------------------------------------------------------------------------

(f) Required Communications. Promptly upon receipt thereof, a copy of any
required communication from the independent public accountants.

(g) Changes in Corporate Structure. Promptly, notice of any merger,
consolidation, dissolution or other change in corporate structure of any Credit
Party or any of its Subsidiaries permitted pursuant to the terms hereof.

(h) General Information. Promptly, such additional financial and other
information as the Administrative Agent, on behalf of any Lender, may from time
to time reasonably request.

 

  Section 5.3 Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its material taxes (Federal, state, local and any other
taxes) that are material in amount and any additional material costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, (b) all of its other material obligations and liabilities of
whatever nature in accordance with industry practice (excluding Indebtedness)
and (c) any additional costs that are imposed as a result of any failure to so
pay, discharge or otherwise satisfy such obligations and liabilities, except
(y) in the case of clause (a), (b) and/or (c), when in each case, the amount or
validity of any such taxes, obligations and liabilities is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Credit Parties or (z) in the case of clause (b) and/or (c), when the failure
to pay, discharge or otherwise satisfy such amount could not reasonably be
expected to result in a Material Adverse Effect.

 

  Section 5.4 Conduct of Business and Maintenance of Existence.

Except as expressly permitted under Section 6.4, (a) continue to engage in
business of the same general type as now conducted by it on the Closing Date,
(b) preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing in its jurisdiction of formation and in
each other jurisdiction where the failure to be in good standing could
reasonably be expected to result in a Material Adverse Effect and (c) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business and to maintain its goodwill and
comply with all Contractual Obligations and Requirements of Law except in each
case under this clause (c) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

  Section 5.5 Maintenance of Property; Insurance; Contractual Obligations.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted)
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

(b) Maintain with financially sound and reputable insurance companies (provided
that if any such insurance company shall at any time cease to be financially
sound and reputable, there shall be no breach of this provision in the event
that the Company promptly (and in any event within forty-five (45) days of such
date) obtains insurance from an alternative insurance carrier that is reasonably
acceptable to the Administrative Agent) liability, casualty, property, business
interruption and, if applicable, flood insurance (including, without limitation,
insurance with respect to its tangible Collateral) in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, concurrently with the delivery of financial statements
referred to in Section 5.1(a) above, insurance certificates with full
information as to the insurance carried. To the extent permitted under
applicable laws, the Administrative Agent shall be named (i) as lenders’ loss
payee or mortgagee, as its interest may appear with respect to any property
insurance, and (ii) as additional insured, as its interest may appear, with
respect to any such liability insurance, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments to be furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled, and such policies
shall provide that no act or default of the Credit Parties or any of their
Subsidiaries or any other Person shall affect the rights of the Administrative
Agent or the Lenders under such policy or policies (subject to customary
exceptions).

 

  Section 5.6 Maintenance of Books and Records.

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.

 

  Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

(a) promptly, but in any event within three (3) Business Days after a
Responsible Officer of any Credit Party knows thereof, the occurrence of any
Default or Event of Default;

(b) promptly, any default or event of default under any Material Contract which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(c) promptly, any litigation, or any investigation or proceeding known or
threatened in writing to any Credit Party (i) affecting any Credit Party or any
of its Subsidiaries (other than Excluded Joint Ventures) which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or could reasonably be

 

101



--------------------------------------------------------------------------------

expected to result in monetary damages in excess of $10,000,000, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest or Lien created thereunder, (iii) involving an environmental claim or
potential liability under Environmental Laws which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iv) by
any Governmental Authority relating to any Credit Party or any Subsidiary
thereof and alleging fraud, deception or willful misconduct by such Person that
is reasonably likely to result in material liability;

(d) of any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) of any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against any Credit Party other than Permitted Liens;

(f) to the extent a Material Adverse Effect could reasonably be expected to
result, as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan;

(g) [Intentionally Omitted];

(h) notice of the creation of any Domestic Subsidiary;

(i) promptly, any notice of any violation received by any Credit Party from any
Governmental Authority that is reasonably likely to result in material
liability, including, without limitation, any notice of violation of
Environmental Laws, in any case that could reasonably be expected to have a
Material Adverse Effect; and

(j) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 

102



--------------------------------------------------------------------------------

  Section 5.8 Environmental Laws.

(a) Except where the failure to do so could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, comply
with, and ensure compliance in all material respects by all tenants and
subtenants of the Credit Parties and their Subsidiaries (other than Excluded
Joint Ventures), if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants of the
Credit Parties and their Subsidiaries (other than Excluded Joint Ventures)
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

(b) Except where the failure to do so could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions to the extent required by Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings.

 

  Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Total Leverage Ratio. The Total Leverage Ratio, calculated as of the last
day of each fiscal quarter shall be less than or equal to 3.50 to 1.00; provided
that, at the election of the Borrower, such ratio level shall step up (each, a
“Step Up”) to 4.00 to 1.00 for four consecutive fiscal quarters following the
date on which a Permitted Acquisition with a purchase price equal to or greater
than $75,000,000 is consummated; provided, however, that (i) there shall occur
no more than three (3) Step Ups prior to the Maturity Date and (ii) the Total
Leverage Ratio, calculated as of the last day of the fiscal quarter, shall be
less than or equal to 3.50 to 1.0 for two consecutive fiscal quarters following
a Step Up before another Step Up may occur.

(b) Interest Coverage Ratio. The Interest Coverage Ratio, calculated as of the
last day of each fiscal quarter shall be greater than or equal to 3.00 to 1.00.

 

  Section 5.10 Additional Guarantors.

The Credit Parties will cause each of their Domestic Subsidiaries (other than
Excluded Joint Ventures), whether newly formed, after acquired or otherwise
existing to promptly (and in any event within sixty (60) days after such
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) become a Guarantor
hereunder by way of execution of a Joinder Agreement; provided, however, no
Foreign Subsidiary or any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary shall

 

103



--------------------------------------------------------------------------------

be required to become a Guarantor. The Credit Party Obligations shall be secured
by, among other things, a first priority perfected security interest in the
Collateral of such new Guarantor (subject to the same terms and limitations set
forth in any of the Credit Documents with respect to granting a first priority
perfected security interest in Collateral and only to the extent a Credit Party
is required to perfect such Collateral hereunder or under any other Credit
Documents) and a pledge of 100% of the Equity Interests of such new Guarantor
and its Domestic Subsidiaries (other than any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary) and 65% of the voting Equity Interests and
100% of the non-voting Equity Interests of its first-tier Foreign Subsidiaries.
In connection with the foregoing, the Credit Parties shall deliver to the
Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.1(b) – (f), (j) and 5.12 and such other documents or agreements as
the Administrative Agent may reasonably request. Notwithstanding the foregoing,
it is understood and agreed that (a) Mexico Holdings shall not be required to
become a Guarantor hereunder or pledge its assets pursuant to the Credit
Documents and (b) if, but only so long as, Equity Interests of Mexico Holdings
are directly owned by a Credit Party, such Credit Party shall be required to
pledge 65% of the Equity Interests of Mexico Holdings pursuant to the terms of
the Security Documents.

 

  Section 5.11 Compliance with Law.

Comply with all Requirements of Law and orders (including Environmental Laws),
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral, except for any noncompliance with any such
Requirements of Law, order or restriction that could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

  Section 5.12 Pledged Assets.

(a) Equity Interests. Subject to Section 5.14(d)(ii), each Credit Party will
cause 100% of the Equity Interests in each of its direct or indirect Domestic
Subsidiaries (unless such Domestic Subsidiary is an Excluded Joint Venture or is
owned (directly or indirectly) by a Foreign Subsidiary) and 65% of the Equity
Interests of its first-tier Foreign Subsidiaries, in each case to the extent
owned by such Credit Party, to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request. For avoidance of doubt, the stock
of all Foreign Subsidiaries which are held, directly or indirectly, by
first-tier Foreign Subsidiaries, shall not secure the Credit Party Obligations.

(b) Personal Property. Subject to the terms of subsection (c) below, each Credit
Party will cause all of its tangible and intangible personal property now owned
or hereafter acquired by it to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the Credit
Party Obligations pursuant to, and if and to the extent required by, the terms
and conditions of the Security Documents. Each Credit Party shall, and shall
cause each of its Subsidiaries to, adhere to the covenants set forth in the
Security Documents.

 

104



--------------------------------------------------------------------------------

(c) Real Property. To the extent otherwise permitted hereunder, if any Credit
Party acquires a fee ownership interest in any real property (“Real Estate”)
after the Closing Date and such Real Estate has a fair market value in excess of
$5,000,000, it shall provide to the Administrative Agent promptly (i) such
security documentation as the Administrative Agent may request to cause such
Real Estate to be subject at all times to a first priority, perfected Lien
(subject in each case to Permitted Liens) in favor of the Administrative Agent
and (ii) such other documentation required pursuant to Section 5.14(d)(i) with
respect to the Mortgaged Properties, all in form and substance reasonably
satisfactory to the Administrative Agent; provided that no Credit Party will
pledge any Real Estate to the Administrative Agent unless and until (A) each
Lender has received at least 45 days prior written notice prior that such Real
Estate will become a Mortgaged Property and (B) each Lender has confirmed to the
Administrative Agent that all flood insurance due diligence and flood insurance
compliance required by such Lender has been completed.

 

  Section 5.13 Landlord Waivers and Warehouseman Agreements.

Subject to Section 5.14(d), in the case of (a) each headquarter location of the
Credit Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Credit
Parties maintain any books or records (electronic or otherwise) and (b) any
personal property Collateral located at any other premises leased by a Credit
Party containing personal property Collateral with a value in excess of
$5,000,000, the Credit Parties will provide the Administrative Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (i) requested by the Administrative Agent and (ii) the Credit
Parties are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance reasonably satisfactory to the Administrative Agent). Subject
to Section 5.14(d), in the case of any Collateral in excess of $5,000,000 held
by a warehouseman or a bailee, the Credit Parties will provide the
Administrative Agent with an estoppel, consent and waiver letter from such
warehousemen or bailee to the extent (a) requested by the Administrative Agent
and (b) the Credit Parties are able to secure such letters, consents and waivers
after using commercially reasonable efforts (such estoppels, consents and
waivers shall be in form and substance reasonably satisfactory to the
Administrative Agent).

 

  Section 5.14 Further Assurances and Post-Closing Items.

(a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public

 

105



--------------------------------------------------------------------------------

Information as “Private Information”; provided that the Credit Parties’ failure
to comply with this sentence shall not constitute a Default or an Event of
Default under this Agreement or the Credit Documents. To the extent any
Information Materials bear no designation, such Information Materials shall be
deemed to be Public Information .

(b) Visits and Inspections. The Credit Parties shall permit representatives of
the Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, to visit and inspect its
properties (including the Collateral); inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects provided that
(a) excluding any such visits and inspections during the continuance of an Event
of Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section; (b) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year, absent the existence of an Event of Default, and only
one such time shall be at the Company’s expense, absent the existence of an
Event of Default and (c) a representative of such or any other Credit Party
shall have been given the opportunity to be present at such inspection. Upon the
occurrence and during the continuance of an Event of Default, (i) the
Administrative Agent or any Lender may do any of the foregoing at any time
without advance notice and (ii) the Credit Parties shall reimburse the
Administrative Agent and any such Lenders in accordance with Section 9.5 for the
cost of any such inspection.

(c) Further Assurances. Upon the reasonable request of the Administrative Agent,
promptly perform or cause to be performed any and all acts and execute or cause
to be executed any and all documents for filing under the provisions of the UCC
or any other Requirement of Law which are necessary or advisable to maintain in
favor of the Administrative Agent, for the benefit of the Secured Parties, Liens
on the Collateral that are duly perfected in accordance with the requirements
of, or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

(d) Post-Closing Items.

(i) The Administrative Agent shall have received, in each case in form and
substance reasonably satisfactory thereto, within ninety (90) days following the
Closing Date (or such extended period of time as reasonably agreed to by the
Administrative Agent):

(A) fully executed and notarized Mortgage Instruments (or amendments to the
existing Mortgage Instruments) encumbering the Mortgaged Properties as to
properties owned by the Credit Parties;

(B) with respect to each Mortgaged Property, a Mortgage Policy insuring that the
Mortgage Instrument with respect to such Mortgaged Property

 

106



--------------------------------------------------------------------------------

creates a valid and enforceable first priority mortgage lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which Mortgage Policy shall be in form and substance reasonably satisfactory to
the Administrative Agent;

(C) a title report in respect of each of the Mortgaged Properties;

(D) evidence as to (1) whether any Mortgaged Property is a Flood Hazard Property
and (2) if any Mortgaged Property is a Flood Hazard Property, (x) whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (y) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(I) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(II) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties and
their Subsidiaries evidencing flood insurance reasonably satisfactory to the
Administrative Agent and Lenders and naming the Administrative Agent as loss
payee on behalf of the Lenders;

(E) with respect to each Mortgaged Property, a survey of the site of such
Mortgaged Property certified to the Administrative Agent and the Title Insurance
Company in a manner reasonably satisfactory to them, which survey shall be
sufficient to delete any standard printed survey exception contained in the
applicable Mortgage Policy;

(F) reasonably satisfactory third-party environmental reviews of all Mortgaged
Properties, including but not limited to Phase I environmental assessments,
together with reliance letters in favor of the Lenders;

(G) to the extent requested by the Administrative Agent, opinions of counsel to
the Credit Parties for each jurisdiction in which the Mortgaged Properties are
located addressing the enforceability of the Mortgage Instrument;

(H) to the extent available, zoning letters from each municipality or other
Governmental Authority for each jurisdiction in which the Mortgaged Properties
are located; and

(I) an appraisal of each Mortgaged Property, in form and substance reasonably
satisfactory to the Administrative Agent.

(ii) The Administrative Agent shall have received, within sixty (60) days
following the Closing Date (or such extended period of time as reasonably agreed
to by the Administrative Agent), any stock or membership certificates evidencing
the Equity Interests pledged to the Administrative Agent pursuant to the Pledge
Agreement (together with undated stock or transfer powers duly executed in
blank) after giving effect to the Foreign Subsidiary Reorganization to the
extent not previously delivered to the Administrative Agent.

 

107



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received, within thirty (30) days
following the Closing Date (or such extended period of time as reasonably agreed
to by the Administrative Agent), copies of insurance policies or certificates
and endorsements of insurance evidencing liability, casualty, hazard, property
and business interruption insurance meeting the requirements set forth herein.
The Administrative Agent shall be named (i) as lenders’ loss payee, as its
interest may appear, with respect to any such insurance providing coverage in
respect of any Collateral and (ii) as additional insured, as its interest may
appear, with respect to any such insurance providing liability coverage.

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash (other than contingent indemnity obligations for which no claim has
been made), that:

 

  Section 6.1 Indebtedness.

No Credit Party will, nor will it permit any Subsidiary (excluding Excluded
Joint Ventures) to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

(b) Indebtedness of the Company and its Subsidiaries existing as of the Closing
Date set out more specifically in Schedule 6.1(b) hereto and any renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension and the
terms (other than interest rate so long as such interest rate is not in excess
of then prevailing rates for such Indebtedness in the market) of any such
renewal, refinancing or extension are not less favorable to the obligor
thereunder;

(c) Indebtedness of the Company and its Subsidiaries incurred after the Closing
Date consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of repair, improvement or construction of,
or addition to, an asset; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset;
(ii) no such Indebtedness shall be renewed, refinanced or extended for a
principal amount in excess of the principal balance outstanding thereon at the
time of such renewal, refinancing or extension; and (iii) the total amount of
all such Indebtedness shall not exceed $30,000,000 at any time outstanding;

 

108



--------------------------------------------------------------------------------

(d) Unsecured intercompany Indebtedness (i) among the Credit Parties, (ii) of
any Subsidiary that is not a Credit Party to any Credit Party, (iii) of any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party or (iv) incurred in connection with the Foreign Subsidiary
Contribution and/or the Foreign Subsidiary Reorganization to the extent the
principal amount of such Indebtedness is set forth on Schedule 1.1(f);

(e) Indebtedness and obligations owing under (i) Bank Products, (ii) other Swap
Agreements entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks and not for speculative purposes
and (iii) other Indebtedness in respect of netting services, overdraft
protections and similar arrangements, in each case in connection with deposit
accounts in the ordinary course of business and discharged within two Business
Days of its incurrence;

(f) (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder to the extent
such Indebtedness is repaid within five (5) days after such person becomes a
Subsidiary and (ii) Indebtedness of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder in
an aggregate principal amount not to exceed $20,000,000 for all such Persons;
provided that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Credit Party and any renewals, refinancings or
extensions thereof in a principal amount not in excess of the principal amount
outstanding as of the date of such renewal, refinancing or extension;

(g) Indebtedness of any Credit Party; provided that (i) such Indebtedness shall
be unsecured, (ii) if such Indebtedness is Subordinated Debt, the Credit Party
Obligations have been, and while the Credit Party Obligations remain outstanding
no other Indebtedness is or is permitted to be, designated as “Designated Senior
Debt” or its equivalent in respect of such Indebtedness, (iii) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof,
(iv) the maturity date of such Indebtedness shall be no earlier than six months
following the Maturity Date and such Indebtedness shall not be subject to
amortization or prepayment prior to such date and (v) the Credit Parties have
delivered a certificate (including reasonably detailed supporting calculations
related to the matters set forth in such certificate) of an Authorized Officer
to the Administrative Agent to the effect that, after giving effect to such
Indebtedness on a Pro Forma Basis, (A) the Credit Parties are in compliance with
each of the financial covenants set forth in Section 5.9 and (B) the Total
Leverage Ratio shall be .25 less than the then applicable level set forth in
Section 5.9;

(h) [reserved];

 

109



--------------------------------------------------------------------------------

(i) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section;

(j) other Indebtedness of Credit Parties which does not exceed $20,000,000 in
the aggregate at any time outstanding; provided that the Credit Parties are in
pro forma compliance with each of the financial covenants set forth in
Section 5.9;

(k) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply agreements, in each
case in the ordinary course of business;

(l) obligations in respect of workers’ compensation claims, self-insurance
obligations, performance, bid, appeal and surety bonds and performance and
completion guarantees and similar obligations provided by any Credit Party or
any Subsidiary thereof, in each case in the ordinary course of business;

(m) Indebtedness incurred by any Credit Party or any Subsidiary thereof
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(n) Indebtedness of any Credit Party or any Subsidiary thereof arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such Indebtedness is extinguished within three Business Days of
its incurrence;

(o) Indebtedness of the Company and its Subsidiaries consisting of any Capital
Lease that was classified as an Operating Lease on the Closing Date or would
have been classified as an Operating Lease had such agreement been in effect on
the Closing Date prior to a relevant Change in Law or change in GAAP (from GAAP
as in effect on the Closing Date) in which has the effect of re-classifying such
agreement as a Capital Lease;

(p) Indebtedness representing deferred compensation and post-retirement
liabilities relating to life and health insurance to officers, directors and
employees of any Credit Party or any Subsidiary thereof incurred in the normal
course of business;

(q) customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by any Credit
Party or any Subsidiary thereof in connection with the Disposition of any assets
permitted hereby, or any Permitted Investment (including any Permitted
Acquisition), but excluding guarantees of Indebtedness; provided that (i) such
obligations are not required to be reflected on the balance sheet of any Credit
Party or any Subsidiary thereof (contingent

 

110



--------------------------------------------------------------------------------

obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet) will not be deemed to be reflected on such
balance sheet for purposes of this clause (q)(i) and (ii) the maximum liability
in respect of all such obligations incurred in connection with any Disposition
shall at no time exceed the gross proceeds, including non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value), actually received
by the Credit Parties and their Subsidiaries in connection with such
Disposition;

(r) Indebtedness issued by any Credit Party or any Subsidiary thereof to current
or former officers, directors and employees thereof, their respective estates,
spouses or former spouses, in each case to finance the repurchase, retirement or
other acquisition or retirement of Equity Interests of the Company to the extent
permitted pursuant to Section 6.10; and

(s) (A) Indebtedness of the Company or any Subsidiary or any Person that becomes
a Subsidiary after the Closing Date (or of any Person not previously a
Subsidiary that is merged or consolidated with or into the Company or a
Subsidiary) secured by the Collateral on a pari passu basis, or secured on a
junior or subordinated basis to the Secured Obligations and (B) any refinancing
of Indebtedness incurred pursuant to the foregoing subclause (A); provided that,
in each case, (i) no Default or Event of Default has occurred or is continuing
or would result therefrom, (ii) the representations, covenants and events of
default in respect of such Indebtedness (other than interest rate and fees) are
no more restrictive on the applicable obligor than the representations,
covenants and Events of Default hereof, (iii) the maturity date of such
Indebtedness shall be no earlier than six months following the Maturity Date and
shall be subject to not greater than customary amortization for such
Indebtedness and (iv) the Credit Parties have delivered a certificate (including
reasonably detailed supporting calculations related to the matters set forth in
such certificate) of an Authorized Officer to the Administrative Agent to the
effect that, after giving effect to such Indebtedness on a Pro Forma Basis, the
Secured Leverage Ratio as of such time is less than or equal to 2.75 to 1.00
(calculated without giving effect to any repayment of the Revolving Loans with
the proceeds of such Indebtedness).

 

  Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, create, incur, assume or permit to exist any Lien
with respect to any of their respective property or assets of any kind (whether
real or personal, tangible or intangible), whether now owned or hereafter
acquired, except for the following (the “Permitted Liens”):

(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents;

 

111



--------------------------------------------------------------------------------

(b) Liens in favor of a Bank Product Provider in connection with a Bank Product;
provided that such Liens shall secure the Credit Party Obligations on a pari
passu basis;

(c) Liens securing Indebtedness (and refinancings thereof) to the extent
permitted under Section 6.1(c); provided, that (i) any such Lien attaches to
such property concurrently with or within one hundred eighty (180) days after
the acquisition thereof and (ii) such Lien attaches solely to the property so
acquired in such transaction;

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed sixty (60) days), if any,
related thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;

(e) Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
landlords’, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith by appropriate proceedings; provided
that a reserve or other appropriate provision shall have been made therefor and
the aggregate amount of such Liens is less than $5,000,000;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation arising in the ordinary course
of business (other than any Lien imposed by ERISA) and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, covenants, conditions, rights of way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(i) Liens existing on the Closing Date and set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be extended, renewed, refunded or refinanced;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition
(other than

 

112



--------------------------------------------------------------------------------

Liens set forth on Schedule 1.1(b)); provided that such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

(l) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(m) restrictions on transfers of securities imposed by applicable Securities
Laws;

(n) Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

(o) Liens on the property of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder securing
Indebtedness in an aggregate principal amount not to exceed $20,000,000 for all
such Persons; provided, however, that any such Lien may not extend to any other
property of any Credit Party or any other Subsidiary that is not a Subsidiary of
such Person; provided, further, that any such Lien was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of a Credit Party;

(p) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased;

(q) Liens in favor of the Administrative Agent, any Issuing Lender and/or the
Swingline Lender to cash collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;

(r) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(s) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $10,000,000 in the aggregate; and

 

113



--------------------------------------------------------------------------------

(t) Liens securing Indebtedness permitted under Section 6.1(s); provided that
any such Liens shall be subject to intercreditor arrangements on market terms
and conditions customary for the Indebtedness secured by such Liens at the time
such Indebtedness is incurred.

Notwithstanding the foregoing, (A) if a Credit Party shall grant a Lien on any
of its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, to the
extent such Lien has not already been granted to the Administrative Agent and
(B) in no event shall the Credit Parties create, incur, assume or permit to
exist any Lien on the SC Property that secures Funded Debt.

 

  Section 6.3 Nature of Business.

No Credit Party will, nor will it permit any Subsidiary (excluding Excluded
Joint Ventures) to, alter the character of its business in any material respect
from that conducted as of the Closing Date other than business, operations and
activities reasonably related or ancillary thereto.

 

  Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets (each a “Disposition”) or agree to
do so at a future time, except the following, without duplication, shall be
expressly permitted:

(i) (A) the Disposition of cash, goods, products, inventory and materials and
immaterial assets in the ordinary course of business and (B) the conversion of
cash into Cash Equivalents and Cash Equivalents into cash;

(ii) the Disposition of property or assets to an unrelated party not in the
ordinary course of business where and to the extent that they are the result of
a Recovery Event;

(iii) the Disposition of assets no longer used or useful in the conduct of the
business of the Credit Parties or any of their Subsidiaries;

(iv) the Disposition of assets from one Credit Party to another Credit Party or
dissolution of any Credit Party (other than any Borrower) to the extent any and
all assets of such Credit Party (if any) are distributed to another Credit
Party;

(v) the termination of any Bank Product;

 

114



--------------------------------------------------------------------------------

(vi) the Disposition of property or assets (including, without limitation, Sale
and Leaseback Transactions); provided, that the aggregate book value of all
property and assets subject to such Disposition in any fiscal year shall not
exceed 5% of Consolidated Tangible Assets as of the end of the immediately
preceding fiscal year;

(vii) a Foreign Subsidiary Contribution and/or the Foreign Subsidiary
Reorganization;

(viii) any Restricted Payment by any Credit Party or any of its Subsidiaries
permitted pursuant to Section 6.10;

(ix) (A) any Disposition or issuance by the Company of its own Equity Interests
to the extent that any such issuance does not result in a Change of Control;
(B) any Disposition or issuance by any Subsidiary of the Company of its own
Equity Interests to any Credit Party; and (C) to the extent necessary to satisfy
any requirement of Law in the jurisdiction of incorporation of any Subsidiary of
the Company, any Disposition or issuance by such Subsidiary of its own Equity
Interests constituting directors’ qualifying shares or nominal holdings;

(x) the abandonment or other Disposition of intellectual property that is, in
the reasonable judgment of such Person, no longer economically practicable to
maintain because it is no longer useful in the operation of its business or
otherwise of material value (including without limitation intellectual property
that has expired on its own terms with no right to renew);

(xi) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such similar
property;

(xii) Dispositions constituting Permitted Liens or Permitted Investments but
only to the extent that any such Permitted Lien or Permitted Investment was
otherwise permitted;

(xiii) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business; and

(xiv) Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.

provided that (A) with respect to clauses (vi) and (xiv) above, at least 75% of
the consideration received therefor by the Credit Parties or any such Subsidiary
shall be in the form of cash or Cash Equivalents, (B) after giving effect to any
Asset Disposition

 

115



--------------------------------------------------------------------------------

pursuant to clause (vi) above, the Credit Parties shall be in compliance on a
Pro Forma Basis with the financial covenants set forth in Section 5.9 hereof,
recalculated for the most recently ended fiscal quarter for which information is
available, (C) with respect to clauses (vi) and (xiv) above, no Default or Event
of Default shall exist or shall result therefrom and (D) any Disposition
pursuant to clause (vi) shall be for fair market value; provided, further, that
with respect to sales of assets permitted hereunder only, the Administrative
Agent shall without the consent of any Lender, release its Liens relating to the
particular assets sold; or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Investments, Capital Expenditures, Sale and Leaseback Transactions
and (B) except as otherwise limited or prohibited herein, purchases or other
acquisitions of inventory, materials, property, equipment or any other assets in
the ordinary course of business, or (ii) enter into any transaction of merger or
consolidation, except for (A) Permitted Investments so long as the Credit Party
subject to such merger or consolidation is the surviving entity, (B) (y) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
a Credit Party (excluding Excluded Joint Ventures); provided that such Credit
Party will be the surviving entity and (z) the merger or consolidation of a
Credit Party with and into another Credit Party; provided that if any Borrower
is a party thereto, such Borrower will be the surviving Person, and (C) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
another Subsidiary that is not a Credit Party.

 

  Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, make any Investment except for the following (the
“Permitted Investments”):

(a) cash and Cash Equivalents;

(b) Investments existing as of the Closing Date as set forth on Schedule 1.1(a);

(c) (i) endorsements for collection or deposit in the ordinary course of
business, (ii) receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers and (iii) Investments
received in settlements in the ordinary course of business of such extensions of
trade credit;

(d) Investments in and loans (i) to any Credit Party and (ii) from any Foreign
Subsidiary to any other Foreign Subsidiary;

(e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $5,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

 

116



--------------------------------------------------------------------------------

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g) Permitted Acquisitions;

(h) Investments in (i) Foreign Subsidiaries so long as, (A) after giving effect
to any such Investment on a Pro Forma Basis, the Total Leverage Ratio shall be
.25 less than the then applicable level set forth in Section 5.9 and (B) after
giving effect to any such Investment, the aggregate amount of all such
Investments during the term of this Agreement does not exceed the Applicable
Amount (immediately prior to giving effect to such contemplated Investment) and
(ii) joint ventures (including Excluded Joint Ventures) in an aggregate amount
not to exceed $25,000,000 at any one time outstanding;

(i) Bank Products to the extent permitted hereunder;

(j) Investments consisting of, resulting from or received in connection with
Dispositions, but only to the extent that any such Dispositions were permitted
without reference to this clause (j);

(k) any Investment owned by a Person at the time such Person is acquired and
becomes a Subsidiary pursuant to a Permitted Acquisition; provided that (i) such
Investment was not made in connection with or in contemplation of such Permitted
Acquisition and (ii) any incremental Investments shall not be permitted by this
clause (k);

(l) advances of payroll payments to employees in the ordinary course of
business;

(m) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause shall not exceed
an aggregate amount of $10,000,000 at any one time outstanding;

(n) any Investment constituting a Guaranty Obligation otherwise permitted
pursuant to Section 6.1; and

(o) non-cash Investments in connection with tax planning and reorganization
activities; provided that, in the reasonable judgment of the Administrative
Agent (following consultation with the Company), after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired.

 

117



--------------------------------------------------------------------------------

  Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate (that is not a Credit Party) except for (a) on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an Affiliate; (b) Permitted Investments and
Restricted Payments not prohibited by Section 6.10; (c) the issuance of Equity
Interests of the Company to any director, manager, officer or employee of the
Company and (d)(i) reasonable salaries and other reasonable director or employee
compensation and (ii) reasonable loans (or cancellation of loans) permitted
pursuant to Section 6.5 and reasonable fees, indemnities and reimbursement of
expenses to employees, consultants, officers and directors of any Credit Party
or any of their Subsidiaries.

 

  Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, create, form or acquire any Subsidiaries, except
for (i) Domestic Subsidiaries that are joined as Additional Credit Parties as
required by the terms hereof, (ii) Domestic Subsidiaries that are not required
to be joined as Additional Credit Parties pursuant to Section 5.10, (iii)
Foreign Subsidiaries or (iv) Excluded Joint Ventures.

 

  Section 6.8 Corporate Changes.

No Credit Party will, nor will it permit any of its Subsidiaries (excluding
Excluded Joint Ventures) to, (a) change its fiscal year, (b) amend, modify or
change its articles of incorporation, certificate of designation (or corporate
charter or other similar organizational document) operating agreement or bylaws
(or other similar document) in any respect materially adverse to the interests
of the Lenders in their capacity as lenders. No Credit Party shall (a)
(i) change its state of incorporation or organization, without providing thirty
(30) days prior written notice to the Administrative Agent and without filing
(or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, or (ii) change its registered legal name,
without providing thirty (30) days prior written notice to the Administrative
Agent and without filing (or confirming that the Administrative Agent has filed)
such financing statements and amendments to any previously filed financing
statements as the Administrative Agent may require, (b) have more than one state
of incorporation, organization or formation or (c) change its accounting method
(except in accordance with or as permitted or required by GAAP) in any manner
adverse to the interests of the Lenders.

 

  Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any encumbrance or restriction on the
ability of any such Person to (a) pay dividends or make any other distributions
to any Credit Party on its Equity Interests or with respect to any

 

118



--------------------------------------------------------------------------------

other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor and pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or amend or otherwise modify the Credit
Documents, except (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Agreement and the other Credit Documents, (ii) applicable
law, (iii) any document or instrument governing Indebtedness permitted
hereunder; provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (iv) any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien (v) (A) which exist on the Closing Date
and (to the extent not otherwise permitted by this Section 6.9) are listed on
Schedule 6.9 and (B) to the extent Contractual Obligations permitted by clause
(A) are set forth in an agreement evidencing Indebtedness, such Contractual
Obligations may be set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation;
(vi) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Company, so long as such Contractual Obligations were not
entered into in contemplation of such Person becoming a Subsidiary of the
Company; (vii) are provisions in Organization Documents and other customary
provisions in joint venture agreements and other similar agreements applicable
to Excluded Joint Ventures or to other Persons that are not Subsidiaries of the
Company (to the extent the Investment in such Excluded Joint Venture or other
Person is a Permitted Investment) that limit Liens on or transfers of the Equity
Interests of such joint venture or other Person entered into in the ordinary
course of business; (viii) are customary restrictions in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby (or in easements,
rights of way or similar rights or encumbrances, in each case granted to the
Company or a Subsidiary of the Company by a third party in respect of real
property owned by such third party) so long as such restrictions relate only to
the assets (or the Company’s or such Subsidiary’s rights under such easement,
right of way or similar right or encumbrance, as applicable) subject thereto;
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Subsidiary; (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business; and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

 

  Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except (a) to make dividends
payable solely in the same class of Equity Interests of such Person, (b) to make
dividends or other distributions payable to the Credit Parties (directly or
indirectly through its Subsidiaries); (c) cashless repurchases of Equity
Interests in the Company or any Subsidiary of the Company deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants; (d) to refinance
Subordinated Debt with the proceeds of Subordinated Debt permitted

 

119



--------------------------------------------------------------------------------

to be incurred pursuant to Section 6.1(g); provided, that such refinancing is
made solely from the proceeds of a new Subordinated Debt issuance permitted
pursuant to Section 6.1; (e) to make regularly scheduled payments of interest on
Subordinated Debt incurred pursuant to Section 6.1(g); provided, that (i) after
giving effect to such Restricted Payment on a Pro Forma Basis, the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 5.9 and (ii) no Default or Event of Default shall exist or would result
therefrom and (f) to make other Restricted Payments, so long as (i) no Default
or Event of Default has occurred or is continuing or would result therefrom and
(ii) the Credit Parties have demonstrated to the reasonable satisfaction of the
Administrative Agent that, after giving effect to such Restricted Payment on a
Pro Forma Basis, (A) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9, (B) the Total Leverage Ratio shall
be less than or equal to 3.00 to 1.00, and (C) the Accessible Borrowing
Availability, both before and after giving effect to such Restricted Payment, is
at least $25,000,000; provided that the foregoing clauses (B) and (C) shall not
apply with respect to Regular Dividends in an aggregate amount not to exceed
$60,000,000 during any fiscal year.

 

  Section 6.11 Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, amend, modify, waive or extend or permit the
amendment, modification, waiver or extension of any term of any document
governing or relating to any Subordinated Debt with an outstanding principal
amount in excess of $5,000,000 in a manner that is materially adverse to the
interests of the Lenders as reasonably determined by the Administrative Agent,
or would shorten the final maturity or average life to maturity or require any
payment to be made sooner than originally scheduled or change any subordination
provision thereof in a manner that is materially adverse to the interests of the
Lenders.

 

  Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, directly or indirectly, enter into a Sale and
Leaseback Transaction, other than Sale and Leaseback Transactions permitted by
Section 6.4.

 

  Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary (excluding
Excluded Joint Ventures) to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon any of their properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (a) pursuant to this Agreement and
the other Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness permitted hereunder; provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (c) in connection with any Permitted Lien or any document
or instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (d) (i) which exist on the Closing Date and (to the extent not otherwise
permitted by this

 

120



--------------------------------------------------------------------------------

Section 6.13) are listed on Schedule 6.9 and (ii) to the extent the restriction
or condition permitted by clause (i) is set forth in an agreement evidencing
Indebtedness, such restriction or condition may be set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such restriction or condition; (e) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Company, so long as such
restriction or condition was not entered into in contemplation of such Person
becoming a Subsidiary of the Company; (f) are provisions in Organization
Documents and other customary provisions in joint venture agreements and other
similar agreements applicable to Excluded Joint Ventures or to other Persons
that are not Subsidiaries of the Company (to the extent the Investment in such
Excluded Joint Venture or other Person is a Permitted Investment) that limit
Liens on or transfers of the Equity Interests of such joint venture or other
Person entered into in the ordinary course of business; (g) are customary
restrictions or conditions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby (or in easements, rights of way or similar
rights or encumbrances, in each case granted to the Company or a Subsidiary of
the Company by a third party in respect of real property owned by such third
party) so long as such restrictions or conditions relate only to the assets (or
the Company’s or such Subsidiary’s rights under such easement, right of way or
similar right or encumbrance, as applicable) subject thereto; (h) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Company or any Subsidiary; (i) are customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business; and (j) are restrictions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business.

 

  Section 6.14 Account Control Agreements; Additional Bank Accounts.

Each of the Credit Parties will not open, maintain or otherwise have any
checking, savings or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (a) deposit accounts that
are subject to a Deposit Account Control Agreement not less than ninety
(90) days (or such longer time as agreed to by the Administrative Agent)
following the later of the Closing Date or the opening of such deposit account,
(b) securities accounts that are subject to a Securities Account Control
Agreement not less than ninety (90) days (or such longer time as agreed to by
the Administrative Agent) following the later of the Closing Date or the opening
of such securities account, (c) deposit accounts established solely as payroll
and other zero balance accounts and (d) other deposit accounts, so long as the
balance on any such account does not exceed $1,000,000 and the aggregate balance
in all such accounts does not exceed $5,000,000 and (e) deposit accounts the
balance of which consists exclusively of (A) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Company to be paid to the Internal Revenue Service or
state or local government agencies within the following two months with respect
to employees of any of the Loan Parties and (B) amounts required to be paid over
to an employee benefit plan on behalf of or for the benefit of employees of one
or more Credit Parties, and (g) all segregated deposit accounts constituting
(and the balance of which consists solely of funds set aside in connection with)
fiduciary benefits and trust accounts.

 

121



--------------------------------------------------------------------------------

  Section 6.15 Holding Company.

The Foreign Subsidiary Holdcos and Mexico Holdings will not incur or permit to
exist any Indebtedness (other than permitted intercompany indebtedness) nor
grant or permit to exist any Liens upon any of their properties or assets nor
engage in any operations, business or activity other than (a) owning 100% of the
Equity Interests of their Subsidiaries and all operations incidental thereto and
(b) performing administrative functions in connection with the operation of the
business of their Subsidiaries.

ARTICLE VII

EVENTS OF DEFAULT

 

  Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) Any Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; or (ii) any Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; or (iii) any Borrower shall fail to pay any interest on any Loan or any
fee or other amount payable hereunder when due (whether at maturity, by reason
of acceleration or otherwise) in accordance with the terms hereof and such
failure shall continue unremedied for five (5) days; or (iv) or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations hereunder (after giving effect to the
grace period in clause (iii)); or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been (i) with respect to representations and warranties that contain a
materiality qualification, incorrect or false on or as of the date made or
deemed made and (ii) with respect to representations and warranties that do not
contain a materiality qualification, incorrect or false in any material respect
on or as of the date made or deemed made; or

(c) Covenant Default.

(i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.1, 5.2, 5.4,
5.7(a), 5.7(j), 5.9, 5.12, 5.14 or Article VI hereof (other than Section 6.14);
or

 

122



--------------------------------------------------------------------------------

(ii) Any Credit Party shall fail to comply with any other covenant contained in
this Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above) and, with
respect to this clause (ii) only, such breach or failure to comply is not cured
within thirty (30) days of its occurrence; or

(d) Indebtedness Cross-Default. (i) Any Credit Party or any of its Subsidiaries
(other than any Excluded Joint Venture) shall default in any payment of
principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $20,000,000 for the Company and any of its Subsidiaries in the
aggregate beyond any applicable grace period (not to exceed thirty (30) days),
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (ii) any Credit Party or any of its Subsidiaries (other than any
Excluded Joint Venture) shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $20,000,000 in the aggregate for the Credit Parties and their
Subsidiaries (other than Excluded Joint Ventures) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise); or (iii) any Credit Party or any of its
Subsidiaries (other than any Excluded Joint Venture) shall breach or default any
payment obligation under any Swap Agreement that is a Bank Product; or

(e) Reserved.

(f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries (other
than any Excluded Joint Venture) shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or a Credit Party or any of its
Subsidiaries (other than any Excluded Joint Venture) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries (other than any Excluded Joint
Venture) any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded

 

123



--------------------------------------------------------------------------------

for a period of sixty (60) days; or (iii) there shall be commenced against a
Credit Party or any of its Subsidiaries (other than any Excluded Joint Venture)
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries (other than any Excluded Joint Venture) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Credit Party or any of its Subsidiaries (other than any Excluded Joint
Venture) shall generally not, or shall be unable to, or shall admit in writing
their inability to, pay its debts as they become due; or

(g) Judgment Default. (i) One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries (other than any Excluded Joint
Venture) involving in the aggregate a liability (to the extent not covered by
insurance) of $20,000,000 or more and all such judgments or decrees shall not
have been paid and satisfied, vacated, discharged, stayed or bonded pending
appeal within ten (10) Business Days from the entry thereof or (ii) any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries (other than any Excluded Joint
Venture) that, individually or in the aggregate, could result in a Material
Adverse Effect; or

(h) ERISA Default. The occurrence of any of the following, if as a result
thereof the Credit Parties and their Subsidiaries (other than any Excluded Joint
Venture) incur or would reasonably be likely to incur aggregate liability of
$20,000,000 or more: (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 or Section 4975 of the Code) involving
any Plan, (ii) any failure to satisfy the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA, whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or their
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is likely to result in
the termination of such Plan for purposes of Title IV of ERISA, (iv) any Plan
shall terminate for purposes of Title IV of ERISA or (v) a Credit Party, any of
its Subsidiaries (other than any Excluded Joint Venture) or any Commonly
Controlled Entity shall incur any liability in connection with a withdrawal
from, or the termination, Insolvency or Reorganization of, any Multiemployer
Plan; or

(i) Change of Control. There shall occur a Change of Control; or

(j) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the

 

124



--------------------------------------------------------------------------------

validity, enforceability, perfection or priority of the Guaranty, any Credit
Document, or any Lien granted thereunder in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Credit Document to which it is a party; or

(k) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers, priority and privileges purported to
be created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien
required under the Credit Documents or the Security Documents to be a first
priority, perfected Lien shall fail to be a first priority, perfected Lien
(subject to Permitted Liens) on a material portion of the Collateral (except to
the extent that such failure results from the failure of the Administrative
Agent to maintain possession of Collateral previously delivered to the
Administrative Agent as to which possession is required for perfection); or

(l) Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or shall cease to
give the Lenders the rights, powers and privileges purported to be created
thereby; or

(m) Classification as Senior Debt. At any time any Subordinated Debt is
outstanding, the Credit Party Obligations shall cease to be classified as
“Senior Indebtedness,” “Designated Senior Indebtedness” or any similar
designation under any Subordinated Debt instrument.

If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 9.1.

 

  Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately

 

125



--------------------------------------------------------------------------------

terminate; (ii) the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes to be due and payable forthwith and direct the Borrowers to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

  Section 8.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

 

  Section 8.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

126



--------------------------------------------------------------------------------

  Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or

 

127



--------------------------------------------------------------------------------

other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

  Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

  Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

128



--------------------------------------------------------------------------------

  Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent required and
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Revolving
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Credit Party Obligations)
be imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the Transactions or any action taken or
omitted by any such indemnitee under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
such indemnitee’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction. The agreements in this Section shall survive
the termination of this Agreement and payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder.

 

  Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

  Section 8.9 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with so long as no Event
of Default has occurred and is continuing, the consent of the Company, to
appoint a successor, or an Affiliate of any such bank. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above provided that if the
Administrative Agent shall notify the Company and the Lenders that

 

129



--------------------------------------------------------------------------------

no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders and the Company (as applicable) appoint
a successor Administrative Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

  Section 8.10 Collateral and Guaranty Matters.

(a) The Lenders and the Bank Product Providers irrevocably authorize and direct
the Administrative Agent:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under this Agreement, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;

 

130



--------------------------------------------------------------------------------

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and

(iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrowers expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

 

  Section 8.11 Bank Products.

No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider.

ARTICLE IX

MISCELLANEOUS

 

  Section 9.1 Amendments, Waivers, Consents and Release of Collateral.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or,

 

131



--------------------------------------------------------------------------------

with the consent of the Required Lenders, the Administrative Agent may, from
time to time, (a) enter into with the Company written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Company hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders and the Company may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such
amendment, supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of Default Interest
which shall be determined by a vote of the Required Lenders) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b) shall constitute a reduction of the amount of, or an extension of
the scheduled date of, the scheduled date of maturity of, or any installment of,
any Loan or Note and (B) any reduction in the stated rate of interest on
Revolving Loans shall only require the written consent of each Lender holding a
Revolving Commitment; or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release any Borrower or all or substantially all of the value of the
Guaranty, without the written consent of all of the Lenders; provided that the
Administrative Agent may release any Borrower or Guarantor permitted to be
released pursuant to the terms of this Agreement (including in connection with a
Disposition of such Person); or

(iv) release all or substantially all of the value of the Collateral without the
written consent of all of the Lenders; provided that the Administrative Agent
may release any Collateral permitted to be released pursuant to the terms of
this Agreement or the Security Documents; or

(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vi) permit any Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders (except as otherwise permitted hereunder); or

 

132



--------------------------------------------------------------------------------

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(viii) without the consent of the Required Lenders, amend, modify or waive any
provision in Section 4.2 or waive any Default or Event of Default (or amend any
Credit Document to effectively waive any Default or Event of Default) if the
effect of such amendment, modification or waiver is that the Revolving Lenders
shall be required to fund Revolving Loans when such Lenders would otherwise not
be required to do so; or

(ix) amend, modify or waive the pro rata sharing of payments by and among the
Lenders, in each case in accordance with Section 2.11(b) or 9.7(b) without the
written consent of each Lender directly affected thereby; or

(x) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(xi) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

(xii) amend the definitions of “Swap Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Company, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon. Further, notwithstanding anything to the contrary contained
in this Section, if the Administrative Agent and the Company shall have jointly
identified an obvious error or any error or omission of an immaterial nature, in
each case in any provision of the Credit Documents, then the Administrative
Agent and the Company shall be permitted to amend such provision and such

 

133



--------------------------------------------------------------------------------

amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders within ten Business Days following receipt of notice
thereof.

Notwithstanding any of the foregoing to the contrary, the consent of the Company
and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9 or 8.10).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22.

 

  Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) If to the Borrowers or any other Credit Party:

Innophos Holdings, Inc.

259 Prospect Plains Road

Cranbury, NJ 08512

Attention: Han Kieftenbeld

Telephone: (609) 366-1202

Email: han.kieftenbeld@innophos.com

 

134



--------------------------------------------------------------------------------

(ii) If to the Administrative Agent:

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Blvd.

Mail Code MAC D1109-019

Charlotte, North Carolina 28262

Attention:       Syndication Agency Services

Telephone:     (704) 427-8787

Fax:                (704) 715-0017

Email:             alexandra.winterman@wellsfargo.com

with a copy to:

Wells Fargo Bank, National Association

99 Wood Ave. South, 3rd Floor – Suite 305

MAC: J2371-030

Iselin, NJ 08830

Attention:       Crystie Ciriello, SVP

Telephone:     (848) 244-4466

Fax:                (848) 244-4522

Email:             crystie.ciriello@wellsfargo.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swingline Lender and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swingline
Lender or the Issuing Lender pursuant to Article II if such Lender, the
Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

135



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

 

  Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

136



--------------------------------------------------------------------------------

  Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations (other than contingent obligations for which no claim
has been made or LC Obligations that have been cash collateralized or subject to
a backstop letter of credit) have been paid in full.

 

  Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. If the Closing Date shall occur, the Credit Parties
shall pay (i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Lender and
the Swingline Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or Swingline Loan or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender, the Issuing Lender or the Swingline Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender, the Swingline Lender or the Issuing Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender, the Issuing Lender or the Swingline Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and reasonable, documented out-of-pocket costs and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Credit Party or any other Person
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions,

 

137



--------------------------------------------------------------------------------

(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Materials of Environmental
Concern on or from any property owned or operated by any Credit Party or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
any Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee. This section
(b) shall not apply with respect to Taxes other than any Taxes that represent
losses or damages arising from non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than thirty (30) days after demand therefor.

 

138



--------------------------------------------------------------------------------

(f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.

 

  Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in

 

139



--------------------------------------------------------------------------------

the Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 (provided, however, that simultaneous assignments shall be aggregated
in respect of a Lender and its Approved Funds), unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (y) an Event of Default has occurred and is
continuing at the time of such assignment or (z) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Lender and Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 and documentation in accordance with
Section 2.16(f); provided that (A)only one (1) such fee shall be payable in
respect of simultaneous assignments by a Lender and its Approved Funds) and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

140



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

141



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that a Lender shall only be entitled to inspect its own entry in the Register
and not that of any other Lender. In addition, the Administrative Agent shall
maintain on the Register information regarding the designation and revocation of
designation, of any Lender as a Defaulting Lender.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the Lenders, Issuing Lender and Swingline Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, each of the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.14 and 2.16 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”). The entries

 

142



--------------------------------------------------------------------------------

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent (such consent not
to be unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

  Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, the Swingline Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of the Company or any other Credit Party against any
and all of the obligations of the Company or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Swingline Lender or the Issuing Lender, irrespective of whether or not such
Lender, the Swingline Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Company or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender, the Swingline Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agree to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or

 

143



--------------------------------------------------------------------------------

other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

  Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

  Section 9.9 Counterparts; Effectiveness; Electronic Execution.

(a) Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Borrowers, the Guarantors, the
Lenders and the

 

144



--------------------------------------------------------------------------------

Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise), and thereafter this Agreement shall be binding
upon and inure to the benefit of the Borrowers, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
permitted assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

  Section 9.10 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  Section 9.11 Integration.

This Agreement and the other Credit Documents represent the agreement of the
Company, the other Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Company, the
other Credit Parties, or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or therein.

 

  Section 9.12 Governing Law.

This Agreement and the other Credit Documents any claims, controversy or dispute
arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

  Section 9.13 Consent to Jurisdiction; Service of Process and Venue.

(a) Consent to Jurisdiction. The Company and each other Credit Party irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any

 

145



--------------------------------------------------------------------------------

other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York sitting State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Administrative Agent, any Lender, the Swingline Lender
or the Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against the Company or
any other Credit Party or its properties in the courts of any jurisdiction.

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Company and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

  Section 9.14 Confidentiality.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Company and its obligations,
this Agreement or payments hereunder, (ii) an investor or prospective investor
in securities issued by an Approved

 

146



--------------------------------------------------------------------------------

Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Swingline Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Credit Party.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

  Section 9.15 Acknowledgments.

The Company and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
creditor and debtor; and

(c) no joint venture exists among the Lenders and the Administrative Agent or
among the Company, the Administrative Agent or the other Credit Parties and the
Lenders.

 

147



--------------------------------------------------------------------------------

  Section 9.16 Waivers of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS OR THE CLOSING DATE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  Section 9.17 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.

 

  Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

  Section 9.19 Subordination of Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Credit Agreement; provided that in the event of and during the continuation of
any Event of Default, no payment shall be made by or on behalf of any Credit
Party on account of any Intercompany Debt. In the event that any Credit Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Credit Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.

 

148



--------------------------------------------------------------------------------

  Section 9.20 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrowers, deliver all the
Collateral in its possession to the Company and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.

 

  Section 9.21 Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure. The Credit Parties consent to the
publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties; provided that the Administrative Agent
obtains the prior written consent of the applicable Credit Party (including as
to the form and manner of such use).

 

  Section 9.22 Appointment of Company.

Each of the Subsidiary Borrowers and the Guarantors hereby appoints the Company
to act as its agent for all purposes under this Agreement and agrees that
(a) the Company may execute such documents on behalf of such Subsidiary Borrower
or Guarantor, as applicable, as the Company deems appropriate in its sole
discretion and each Guarantor and each Subsidiary Borrower shall be obligated by
all of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or the Lender to the Company
shall be deemed delivered to each Subsidiary Borrower and each Guarantor and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Company on behalf of
each Guarantor and each Subsidiary Borrower.

 

149



--------------------------------------------------------------------------------

  Section 9.23 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Credit Party or any of their Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor WFS has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the Transactions or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or WFS has advised or is currently advising any Credit
Party or any of its Affiliates on other matters) and neither the Administrative
Agent nor WFS has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or WFS with respect to any breach or alleged breach of
agency or fiduciary duty.

 

  Section 9.24 Responsible Officers and Authorized Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.28 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).

 

150



--------------------------------------------------------------------------------

  Section 9.25 Swap Agreements.

The Borrowers may cause all or a portion of the Revolving Credit Facility then
outstanding to be hedged pursuant to Swap Agreements with one or more Lenders or
their Affiliates or other counterparty acceptable to the Administrative Agent
(for the avoidance of doubt, the consent of the Administrative Agent shall not
be required for Swap Agreements with Lenders or their Affiliates).

 

  Section 9.26 Concerning Joint and Several Obligations of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Credit Party Obligations, it being the intention of
the parties hereto that all the Credit Party Obligations shall be the joint and
several obligations of each of the Borrowers without preferences or distinction
among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Credit Party Obligations as and when due or
to perform any of the Credit Party Obligations in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Credit Party Obligation.

(d) The obligations of each Borrower under the provisions of this Section
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives,
to the extent permitted by law, notice of acceptance of its joint and several
liability, notice of any Loan made under this Credit Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Credit Agreement, notice of any action at any time taken or omitted by any
Lender under or in respect of any of the Credit Party Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement. Each
Borrower hereby assents to, and waives notice of, to the extent permitted by
law, any extension or postponement of the time for the payment of any of the
Credit Party Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by

 

151



--------------------------------------------------------------------------------

any Borrower in the performance or satisfaction of any term, covenant, condition
or provision of this Credit Agreement, any and all other indulgences whatsoever
by any Lender in respect of any of the Credit Party Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Credit Party Obligations or in part, at any time or
times, of any security for any of the Credit Party Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with the applicable laws or regulations thereunder
which might, but for the provisions of this Section, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section, it being the intention of each
Borrower that, so long as any of the Credit Party Obligations remain
unsatisfied, the obligations of such Borrower under this Section shall not be
discharged except by performance or payment and then only to the extent of such
performance or payment. The obligations of each Borrower under this Section
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower or any Lender. The joint and several liability of
the Borrowers hereunder shall continue in full force and effect notwithstanding
any absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section are made for the benefit of the Lenders and
their respective successors and assigns, and may be enforced by any such Person
from time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against the other Borrower or to
exhaust any remedies available to it against the other Borrower or to resort to
any other source or means of obtaining payment of any of the Credit Party
Obligations or to elect any other remedy. The provisions of this Section shall
remain in effect until all the Credit Party Obligations shall have been paid in
full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Credit Party Obligations, is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy or reorganization of any of the Borrowers, or otherwise, the
provisions of this Section will forthwith be reinstated in effect, as though
such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code), after taking into account, among other things, such Borrower’s
right of contribution and indemnification from each other Credit Party under
applicable law.

 

152



--------------------------------------------------------------------------------

(h) The Borrowers hereby agree, as among themselves, that if any Borrower shall
become an Excess Funding Borrower (as defined below), each other Borrower shall,
on demand of such Excess Funding Borrower (but subject to the next sentence
hereof and to subsection (B) below), pay to such Excess Funding Borrower an
amount equal to such Borrower’s Pro Rata Share (as defined below and determined,
for this purpose, without reference to the properties, assets, liabilities and
debts of such Excess Funding Borrower) of such Excess Payment (as defined
below). The payment obligation of any Borrower to any Excess Funding Borrower
under this Section shall be subordinate and subject in right of payment to the
prior payment in full of the Credit Party Obligations of such Borrower under the
other provisions of this Credit Agreement, and such Excess Funding Borrower
shall not exercise any right or remedy with respect to such excess until payment
and satisfaction in full of all of such Credit Party Obligations. For purposes
hereof, (i) “Excess Funding Borrower” shall mean, in respect of any Credit Party
Obligations arising under the other provisions of this Credit Agreement
(hereafter, the “Joint Obligations”), a Borrower that has paid an amount in
excess of its Pro Rata Share of the Joint Obligations; (ii) “Excess Payment”
shall mean, in respect of any Joint Obligations, the amount paid by an Excess
Funding Borrower in excess of its Pro Rata Share of such Joint Obligations; and
(iii) “Pro Rata Share”, for the purposes of this Section, shall mean, for any
Borrower, the ratio (expressed as a percentage) of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Borrower (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Borrower hereunder) to (B) the amount by which the aggregate
present fair salable value of all assets and other properties of such Borrower
and the other Borrower exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Borrower and the other Borrower hereunder)
of such Borrower and the other Borrower, all as of the Closing Date (if any
Borrower becomes a party hereto subsequent to the Closing Date, then for the
purposes of this Section such subsequent Borrower shall be deemed to have been a
Borrower as of the Closing Date and the information pertaining to, and only
pertaining to, such Borrower as of the date such Borrower became a Borrower
shall be deemed true as of the Closing Date).

 

  Section 9.27 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of

 

153



--------------------------------------------------------------------------------

any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Company (or to any other Person who may be entitled
thereto under applicable law).

 

  Section 9.28 [Reserved].

 

  Section 9.29 [Reserved].

 

  Section 9.30 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

154



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

 

  Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Providers as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Credit Party Obligations. The Guaranty set forth in this Article X is a
guaranty of timely payment and not of collection. The word “indebtedness” is
used in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrowers, including
specifically all Credit Party Obligations, arising in connection with this
Agreement, the other Credit Documents or any Bank Product, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrowers may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

  Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrowers to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrowers upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that a Borrower or a Guarantor
shall make a payment

 

155



--------------------------------------------------------------------------------

or a transfer of an interest in any property to the Administrative Agent, any
Lender or any Bank Product Provider, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrowers or a
Guarantor, the estate of a Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

  Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrowers
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrowers or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of any Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrowers pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

  Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrowers and whether or not any other
Guarantor or any other Borrower is joined in any such action or actions.

 

  Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the Borrowers
or other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.

 

156



--------------------------------------------------------------------------------

  Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrowers or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

  Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against any Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrowers, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s, any Lender’s or any Bank Product
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrowers, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnification obligations), including, without limitation, any
defense based on or arising out of the disability of any Borrower, any other
guarantor or any other party, or the unenforceability of the Credit Party
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowers other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against the Borrowers or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full and the Commitments
have been terminated. Each of the Guarantors waives any defense arising out of
any such election by the Administrative Agent or any of the Lenders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against any Borrower or
any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

 

157



--------------------------------------------------------------------------------

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against any
Borrower or any other guarantor of the Credit Party Obligations of the Borrowers
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrowers and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrowers until such time as the Credit Party Obligations
(other than contingent indemnification obligations) shall have been paid in full
and the Commitments have been terminated.

 

  Section 10.8 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

 

  Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrowers, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

  Section 10.10 Swap Obligations.

Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article 10 to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at

 

158



--------------------------------------------------------------------------------

the time the guarantee under this Article 10 becomes effective with respect to
such Swap Obligation and to the extent that the providing of such guarantee by
such Guarantor would violate the Commodity Exchange Act; provided however that
in determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, the guarantee of the Credit Party Obligations of
such Guarantor under this Article 10 by a Guarantor that is also a Qualified ECP
Guarantor shall be taken into account.

Without limiting anything in this Article 10, each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act at the time the guarantee under this Article 10 becomes
effective with respect to any Swap Obligation, to honor all of the Obligations
of such Guarantor under this Article 10 in respect of such Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.10 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 10.10, or
otherwise under this Article 10, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 10.10 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Credit Party Obligations. Each Qualified ECP
Guarantor intends that this Section 10.10 constitute, and this Section 10.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

[Signature Pages Follow]

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

COMPANY:     INNOPHOS HOLDINGS, INC.,     a Delaware corporation     By:  

/s/ Mark Feuerbach

    Name:   Mark Feuerbach     Title:   Vice President, Investor Relations,
Treasury, Financial Planning & Analysis SUBSIDIARY BORROWERS:     INNOPHOS
INVESTMENTS HOLDINGS, INC.,     a Delaware corporation     By:  

/s/ Mark Feuerbach

    Name:   Mark Feuerbach     Title:   Vice President, Investor Relations,
Treasury, Financial Planning & Analysis     INNOPHOS, INC.,     a Delaware
corporation     By:  

/s/ Mark Feuerbach

    Name:   Mark Feuerbach     Title:   Vice President, Investor Relations,
Treasury, Financial Planning & Analysis GUARANTORS:     INNOPHOS NUTRITION,
INC.,     a Delaware corporation     By:  

/s/ Charles Brodheim

    Name:   Charles Brodheim     Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

WOODY IV, LLC, a Utah limited liability company   By:   Innophos, Inc., its sole
member   By:  

/s/ Charles Brodheim

  Name:   Charles Brodheim   Title:   Controller



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL     ASSOCIATION, as a
Lender and as Administrative Agent on behalf of the Lenders     By:  

/s/ Crystie Ciriello

    Name:   Crystie Ciriello     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender and
Swingline Lender     By:  

/s/ Cristie Ciriello

    Name:   Cristie Ciriello     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender     By:  

/s/ Dilcia P. Hill

    Name:   Dilcia P. Hill     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     SUNTRUST BANK,     as a Lender     By:  

/s/ Andrew Kirby

    Name:   Andrew Kirby     Title:   Managing Director



--------------------------------------------------------------------------------

LENDERS:    

CITIZENS BANK, N.A.,

    as a Lender     By:  

/s/ Donald A. Wright

    Name:   Donald A. Wright     Title:   SVP



--------------------------------------------------------------------------------

LENDERS:     TD BANK, N.A.,     as a Lender     By:  

/s/ Cynthia A. Colucci

    Name:   Cynthia A. Colucci     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BRANCH BANKING AND TRUST COMPANY,     as a Lender     By:  

/s/ Jeff Skalka

    Name:   Jeff Skalka     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.,     as a Lender     By:  

/s/ Joon Hur

    Name:   Joon Hur     Title:   Vice President